      Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 1 of 93




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

 JANICE SHORTER,                                               )       CIVIL ACTION NO. 3:16-CV-1973
 Personal Representative and Legal                             )
 Guardian for Donshay Sayles                                   )       (MANNION, D.J.)
                  Plaintiff                                    )
                                                               )       (ARBUCKLE, M.J.)
          v.                                                   )
                                                               )
 CHARLES E. SAMUELS, JR. et al.,                               )
               Defendants                                      )

                                     MEMORANDUM OPINION
                                 Plaintiff’s Motion to Compel, Doc. 96

Table of Contents
      Introduction....................................................................................................3

         Background & Procedural History ..............................................................3

         Legal Standard .............................................................................................12

            nalysis ........................................................................................................14

  A. Discovery Disputes Related to Defendants’ Responses to Plaintiff’s
November 26, 2019 Discovery Requests ..............................................................14
    1. Request For Production #1 (Green Monster log book)............................15

    2. Request for Production #2 (Wing’s 292 Forms) .......................................17

    3. Request for Production #3 (Sayles 292 Forms) .........................................19

    4. Request for Production #6 (Rounds check sheets) ...................................22

    5. Request for Production #9 (May 14, 2014 Daily Log) ..............................26



                                                         Page 1 of 93
 Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 2 of 93




6. Request for Production #11 (Wing “Sensitive Report” Information) ....28

7. Request for Production #20 (Lieutenant Meetings Course List) ............30

8. Request for Production #26 (Portions of 3 Manuals) ...............................33

9. Requests for Production #22, 27 & 28 (Inmate violence reports) ...........48

10. Request for Production #29 (Defendants’ personnel files) ......................70

11. Request for Production #34 (Email search terms list) .............................79

B. Other Outstanding Disputes .......................................................................82
1. Additional Issue #1 (Joseph Wing’s 2014 FBI Interview) .......................83

2. Additional Issue #2 (Custodial Manual) ....................................................83

3. Additional Issue #3 (Sayles administrative remedy documents) ............84

4. Additional Issue #4 (Sayles’ Request Slips) ..............................................87

C. Pending Motion For Summary Judgment ................................................89
    Conclusion ....................................................................................................90




                                                   Page 2 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 3 of 93




      INTRODUCTION

      When a federal inmate dies or is seriously injured while in prison, the family

wants answers. The family’s lawyer wants evidence. The Bureau of Prisons seeks to

provide answers and evidence, but also wants to protect institutional security and the

policies and people it believes provide that security. Those competing “wants“

collide in this discovery dispute.

      The Plaintiff’s Motion to Compel Discovery1 and competing briefs2 fill three

hundred and seventy-six (376) pages, including twenty-seven (27) exhibits. The

Court has held eight (8) separate telephone conferences3 attempting to resolve these

discovery issues informally. Despite good faith efforts, at the filing of the motion

the parties were unable to reach agreement on seventeen (17) discrete discovery

issues. Although some have since been resolved, the Court is still required to make

some discovery decision for the parties.

      BACKGROUND & PROCEDURAL HISTORY

      According to the Second Amended Complaint, Donshay Sayles, an African

American man, was a federal prisoner at USP Big Sandy. (Doc. 23, ¶¶ 3, 32). While

at USP Big Sandy, other inmates threatened Sayles for not assisting them in a melee



1
  Doc. 96.
2
  Docs. 98, 102, 103, 110, 117, & 118.
3
  Doc. 32, 06/13/17; Doc. 53, 02/19/19; Doc. 66, 05/07/19; Doc. 68, 06/16/19; Doc.
75, 08/26/19; Doc. 77, 08/15/29; Doc. 79, 08/29/19; and, Doc. 115, 02/10/20.

                                       Page 3 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 4 of 93




between rival groups at the prison. Id. at ¶ 32. Because of these threats, Sayles

requested to be removed from general population and transferred to protective

custody in the Special Housing Unit (“SHU”). Id.

       In March 2014, Sayles was transferred to USP Canaan. Id. at ¶ 42. Sayles

requested to be placed in the SHU at USP Canaan. Id. Sayles believed that he was

labeled a “snitch” and would be a target of violence from other inmates. Id. at ¶ 43.

On March 18, 2014, Sayles was transferred to the SHU and was placed in a cell

alone. Id. at ¶ 58.

       On May 6, 2014, Joseph Wing (“Wing”), another inmate at USP Canaan,

assaulted an African American inmate. Id. at ¶¶ 73-74. On May 7, 2014, Wing was

transferred to the SHU. Id. at ¶ 75. Wing proceeded to attack his cellmate – another

African American inmate. Id. at ¶¶ 75-76. Wing told prison staff that he would not

tolerate having an African American cellmate. Id. at ¶ 84. Further, Wing told prison

staff that if the prison assigned him another African American cellmate, he would

kill him. Id.

       On May 16, 2014, Wing was placed in the SHU cell with Sayles. Id. at ¶ 88.

Wing threatened and physically attacked Sayles. Id. at ¶ 92. Sayles pushed the duress

button in the cell. Id. However, prison staff did not respond to Sayles’s duress call

for twenty (20) minutes. Id. at ¶ 98. When they arrived, prison staff observed Wing

choking Sayles with a towel and striking Sayles head off of the floor. Id. Wing told



                                       Page 4 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 5 of 93




prison staff: “I’m not going to be celled with a black guy. I’m going to break his

fucking neck. I’m going to kill this nigger.” Id. at ¶ 100. Wing placed his knee on

Sayles’s back, continuing to choke him with the towel. Id. at ¶ 101. Prison staff

deployed a pepper ball launcher in an attempt to get Wing to release Sayles. Id. at ¶

103. Wing, eventually, stopped the attack. Id. at ¶ 104.

       As a result of the attack,

       Sayles was rendered unconscious. He was taken under medical care and
       was determined to have suffered hypoxic brain trauma, other trauma,
       became comatose and is in a chronic vegetative state. He was and is
       unable to communicate in either a verbal or nonverbal way, secondary
       to his medical and psychological limitations. He is expected to remain
       in such a medical and psychological status in the future.

Id. at ¶ 108.

       During the subsequent FBI investigation regarding the attack, Wing told

investigators that he did not want to live with an African American cellmate and that

he warned staff that he would continue this conduct if the prison continued to assign

him African American cellmates. Id. at ¶ 105.

       On June 24, 2014, Wing was charged with assault and attempted murder. Id.

at ¶ 106. On January 15, 2015, during his change of plea and sentencing hearing,

Wing stated:

       [I]t’s clear to even the biggest idiot that I was put in that cell by staff to
       exploit my racial views knowing I would attack this dude . . . The whole
       thing is, this whole situation happened because of staff playing games.
       Now, besides all of that, I have no problem handling my business when
       I have to. I’m just pointing out that basically I was exploited.

                                          Page 5 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 6 of 93




Id. at ¶ 107.

       On September 27, 2016, Plaintiff, the mother, personal representative, and

legal guardian for Sayles, initiated this civil suit by filing a Complaint. (Doc. 1). On

November 7, 2016, Plaintiff filed her First Amended Complaint (Doc. 6). On March

22, 2017, Plaintiff filed her Second Amended Complaint (Doc. 23). In her Second

Amended Complaint, Plaintiff seeks damages from Defendants for injuries sustained

by Sayles during the attack by Wing.

       In her Second Amended Complaint, Plaintiff names the following

Defendants:

       1.       Charles E. Samuels, Jr. (Director of the BOP);

       2.       Joseph L. Norwood (Regional Director of the Northeast Region
                of the BOP);

       3.       David J. Ebbert (Warden at USP Canaan);

       4.       Robert Kaszuba (Captain at USP Canaan);

       5.       Brian Sudul (Lieutenant at USP Canaan);

       6.       Fuller (Correctional Officer at USP Canaan);

       7.       Todd Oliver (Counselor at USP Canaan for Sayles);

       8.       James Durkin (Counselor at USP Canaan for Wing);

       9.       Gonzalez (Lieutenant at USP Canaan);

       10.      John Gintz (Special Investigative Agent at USP Canaan);



                                         Page 6 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 7 of 93




      11.     Anthony Pedone (Lieutenant at USP Canaan);

      12.     Wladimir Vizcaino (Lieutenant at USP Canaan);

      13.     Richard Hagemeyer (Lieutenant at USP Canaan);

      14.     Shawn Vinton (Correctional Officer at USP Canaan);

      15.     Cory McCauley (Correctional Officer at USP Canaan); and

      16.     United States of America.

(Doc. 23, ¶¶ 5-27).

      In her Second Amended Complaint, Plaintiff raises nine (9) counts against

Defendants:

      1. Count I – Eighth Amendment: Failure to Protect (against
         Defendants Ebbert, Kaszuba, Sudul, Fuller, Oliver, Durkin, Gintz,
         Gonzalez, Pedone, and Vizcaino);

      2. Count II – Eighth Amendment: Failure to Supervise (against
         Defendants Samuels, Norwood, Ebbert, and Kaszuba);

      3. Count III – Eighth Amendment: Failure to Intervene (against
         Defendants Gonzalez, Hagemeyer, Vinton, and McCauley);

      4. Count IV – Eighth Amendment: Failure to Intervene (against
         Defendants Hagemeyer, Vinton, and McCauley);

      5. Count V – First Amendment: Retaliation (against Defendant Sudul
         and all Defendants who participated in retaliatory acts against
         Sayles);

      6. Count VI – Federal Torts Claim Act: Negligence (against the United
         States of America);

      7. Count VII – Federal Tort Claims Act: Negligence, Failure to
         Intervene (against the United States of America);

                                      Page 7 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 8 of 93




      8. Count VIII – Federal Tort Claims Act: Negligence, Failure to
         Conduct Rounds (against the United States of America); and

      9. Count IX – Federal Tort Claims Act: Intentional Infliction of
         Emotional Distress (against the United States of America).

(Doc. 23, ¶¶ 128-190).

      As relief, Plaintiff requests:

      1. Compensatory damages as to all Counts;

      2. Punitive damages as to Counts I – V;

      3. Injunctive relief as to Counts I – V;

      4. Declaratory relief as to all Counts;

      5. Reasonable attorneys’ fees and costs; and

      6. Such other further relief as this Court deems just.

(Doc. 23, pp. 38-39).

      On May 22, 2017, Defendants filed their Answer (Doc. 26). On February 5,

2019, Defendants Durkin, Ebbert, Fuller, Gintz, Gonzalez, Hagemeyer, Kaszuba,

McCauley, Norwood, Oliver, Pedone, Samuels, Sudul, Vinton, and Vizcaino filed a

Motion for Judgment on the Pleadings (Doc. 48) and a Brief in Support (Doc. 49).

In their Motion, Defendants sought judgment on Plaintiff’s Bivens claims – five (5)

of the nine (9) total counts. On March 1, 2019, Plaintiff filed a Brief in Opposition

(Doc. 56). On March 14, 2019, Moving Defendants filed a Reply Brief (Doc. 57).




                                       Page 8 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 9 of 93




      The matter was referred to me to prepare a report and recommendation as to

the Motion for Judgment on the Pleadings. On October 2, 2019, I issued a Report

and Recommendation (Doc. 81), recommending that the Motion for Judgment on

the Pleadings be denied in part and granted in part. In my Report, I recommended

that the Motion be denied as to Count I, Count II, Count III, and Count IV. I

recommended that the Motion be granted as to Count V only.

      On December 3, 2019, Judge Mannion issued a Memorandum (Doc. 89) and

Order (Doc. 90), adopting in part and not adopting in part my Report and

Recommendation. Judge Mannion adopted my Report and Recommendation as to

Count I, Count III, Count IV, and Count V. Judge Mannion did not adopt my

Recommendation as to Count II (Failure to Supervise). Judge Manion ordered Count

II of the Second Amended Complaint dismissed with prejudice. As a result of Judge

Mannion’s Order after the Motion for Judgment on the Pleadings (Doc. 48), the

seven remaining claims are:

      1. Count I – Eighth Amendment Failure to Protect (against Defendants
         Sudul, Fuller, Oliver, Durkin, Gonzalez, Gintz, Pedone, and
         Vizcaino);

      2. Count III – Eighth Amendment Failure to Intervene (against
         Defendants Gonzalez, Hagemeyer, Vinton, and McCauley);

      3. Count IV – Eighth Amendment Failure to Intervene (against
         Defendants Hagemeyer, Vinton, and McCauley);

      4. Count VI – Federal Tort Claims Act – Negligence (against the
         United States of America);

                                     Page 9 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 10 of 93




      5. Count VII – Federal Tort Claims Act – Negligence, Failure to
         Intervene (against the United States of America);

      6. Count VIII – Federal Tort Claims Act – Negligence, Failure to
         Conduct Rounds (against the United States of America); and

      7. Count IX – Federal Tort Claims Act – Intentional Infliction of
         Emotional Distress (against the United States of America).

(Docs. 89, 90). All pending claims against four Defendants—Samuels, Norwood,

Ebbert, and Kaszuba—were disposed of by Judge Mannion’s order. They are no

longer parties to this case.

      Currently pending before the Court is a Motion to Compel (Doc. 96). Before

the motion was filed significant negotiations and court involvement occurred. On

January 11, 2019, Plaintiff filed a letter with the Court outlining several discovery

issues. (Doc. 46). On February 19, 2019, a telephone conference was held to address

the discovery dispute. (Doc. 50). During that call the parties agreed to continue with

discovery and agreed to contact the Court if further discussion was necessary.

      Over the next several months, the parties continued to make progress with

occasional guidance by the Court. Telephone conferences were held on: May 7,

2019; June 16, 2019; August 6, 2019; August 15, 2019; August 29, 2019, and

February 10, 2020. (Docs. 66, 68, 75, 77, 79, & 115). During each of these telephone

conferences, the parties reached some agreements, agreed that they had not yet




                                       Page 10 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 11 of 93




reached a complete impasse and continued to collaborate to resolve any discovery

issues.

      On January 9, 2020, a sixth telephone conference was held to address the

remaining unresolved discovery issues in accordance with my November 27, 2019

Order (Doc. 88). Although many of the discovery issues were resolved by the parties,

during the sixth telephone conference the parties agreed that they had reached an

impasse as to the remaining discovery disputes and that discovery motions would be

necessary. I authorized the filing of a formal motion in accordance with court

practice.

      On February 24, 2020, Plaintiff filed a Motion to Compel. (Doc. 96). Along

with her Motion, Plaintiff filed a Brief in Support. (Doc. 98). In her Motion and

Brief, Plaintiff argues that there are disputes regarding thirteen (13) of the thirty-six

(36) requests for production she made on November 26, 2019, and four “additional

issues.”

      On March 20, 2020, Defendants filed their Brief in Opposition. (Doc. 110).

In their Brief, Defendants reported that a few of the disputes were resolved by

Defendants before they filed their Brief in Opposition. They also set forth their

objections to the remaining disputes.




                                        Page 11 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 12 of 93




      On April 13, 2020, Plaintiff filed a Reply Brief. (Doc. 117). On April 27,

Defendants filed a Sur-Reply, without seeking leave of Court. (Doc. 118). This

matter has been fully briefed and must now be resolved by the Court.

      LEGAL STANDARD

      The scope of discovery that may be obtained under Federal Rule of Civil

Procedure 26 is broad. Rule 26(b)(1) provides that:

      Parties may obtain discovery regarding any nonprivileged matter that
      is relevant to any party’s claim or defense and proportional to the needs
      of the case, considering the importance of the issues at stake in the
      action, the amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or expense of
      the proposed discovery outweighs its likely benefit. Information within
      this scope of discovery need not be admissible in evidence to be
      discoverable.

      On motion by the parties, or on its own, the court must limit the frequency or

extent of discovery otherwise allowed if it determines that “the discovery sought is

unreasonably cumulative or duplicative”, “can be obtained from some other source

that is more convenient or less burdensome,” “the party has had ample opportunity

to obtain the information by discovery,” or “the proposed discovery is outside the

scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(c). When imposing such

limitations, courts should bear in mind the purpose of discovery—to “make a trial

less a game of blind man’s bluff and more a fair contest with the basic issues and

facts disclosed to the fullest practicable extent,” United States v. Proctor & Gamble



                                      Page 12 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 13 of 93




Co., 356 U.S. 677, 682 (1958), and “narrow and clarify the basic issues between the

parties,” Hickman v. Taylor, 329 U.S. 495, 501 (1947).

      Rule 34 of the Federal Rules of Civil Procedure governs the production of

documents. Rule 34 provides that, during discovery, “[a] party may serve on any

other party a request within the scope of Rule 26(b)” to produce documents “in the

responding party’s possession, custody or control.” Fed. R. Civ. P. 34(a). “[T]he

responding party is not obliged to produce documents that it does not possess or can

not obtain.” Corradi v. New Jersey Parole Board, No. 16-5076, 2019 WL 1795545

at *1 (D.N.J. Apr. 29, 2019)

      Rule 37 of the Federal Rules of Civil Procedure provides that “[a] party

seeking discovery may move for an order compelling answer, designation,

production or inspection” if a party fails to produce or make available for inspection

requested documents under Rule 34. Fed. R. Civ. P. 37(a)(3)(B)(iv). The party

moving to compel discovery under Federal Rule of Civil Procedure 37 bears the

initial burden of demonstrating the relevance of the requested information. First

Niagara Risk Mgmt., Inc. v. Folino, 317 F.R.D. 23, 25 (E.D. Pa. 2016). If this initial

showing is made, the resisting party can oppose by showing that the material

requested is not relevant under Rule 26 or that the burdens of production outweigh

the “ordinary presumption” in favor of disclosure. Id.




                                       Page 13 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 14 of 93




      Rulings regarding the proper scope of discovery under Rule 26, and the extent

to which discovery can be compelled pursuant to Rule 37 are considered non-

dispositive. Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702 at *1 (D.N.J. Sept.

17, 2010). A Magistrate Judge’s discovery ruling “is entitled to great deference and

is reversible only for abuse of discretion.” Id. (quoting Kresefky v. Panasonic

Commc’ns and Sys Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also George v.

Pennsylvania Turnpike Comm’n, No. 1:18-CV-766, 2020 WL 2745724 at *2 (M.D.

Pa. May 27, 2020).

      ANALYSIS

      In her Motion to Compel, Plaintiff argues that there are seventeen (17)

unresolved issues of discovery. Some of these issues appear to have been resolved

by the parties while this Motion was pending.

      Given the numerosity and complexity of the issues presented by Plaintiff in

her brief, I will address each request separately below—with one exception.

Requests for Production 22, 27, and 28 are addressed together because Plaintiff and

Defendant did not provide individual briefing on these requests in the Brief in

Opposition or Reply Brief.

      A. DISCOVERY DISPUTES RELATED TO DEFENDANTS’ RESPONSES                     TO
         PLAINTIFF’S NOVEMBER 26, 2019 DISCOVERY REQUESTS

      In her Brief, Plaintiff argues that there are outstanding disputes related to

Defendants’ responses to her November 26, 2019 discovery requests. Those


                                      Page 14 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 15 of 93




requests, and Defendants’ responses to them, appear on the Docket at Document

103-2. I will address each request, the response, and whether it was resolved after

Plaintiff’s motion was filed.

             1.    Request For Production #1 (Green Monster log book)

      The relevant request and response are reproduced below:

      1. All pages and notations from “The Green Monster” logbook for the
      SHU at Canaan from May 1, 2014 through May 31, 2014.

      Response: By May 2014, the so-called “green monster” was replaced
      by the TRUSCOPE system. The United States will produce all daily
      logs of SHU activity in TRUSCOPE from May 1, 2014 to May 31,
      2014.

(Doc. 103-2).

      Plaintiff argues:

      Defendants produced a log which appears to reflect most of the
      chronological events in the SHU from May 1, 2014 to May 31, 2014.
      [DEF 22199-22329] The entries within these pages are in chronological
      order and none appear to be out of sequence. However, the entries for
      the time period from 10:57 pm on May 15, 2014 to 4:30 p.m. on May
      16, 2014 are missing from that sequence. [See Ex. P-3] These missing
      entries are crucial, because they encompass the time during which the
      assault on Mr. Sayles occurred, as well as the time period immediately
      preceding and following the assault. The detailed information
      contained on these missing pages, such as which staff person(s)
      escorted Wing to Mr. Sayles’ cell, when that escort occurred, and any
      other activity in the SHU during this time is highly relevant to this case.
      Plaintiff needs these missing pages. Plaintiff asks the Court to order
      Defendants to identify the Bates numbers for the Truscope entries from
      May 15, 2014 at 10:57 p.m. to May 16, 2014 at 4:30 p.m. If the pages
      containing these entries are not contained within Defendants’
      production from January 24, 2020, Plaintiff asks the Court to order
      Defendants to produce these missing pages from the Truscope system


                                       Page 15 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 16 of 93




      (or to produce the same information from another one of Defendants’
      systems).

(Doc. 98, p. 10) (internal footnote omitted).4

      In their Brief in Opposition, Defendants report that they made additional

productions since Plaintiff filed her Motion to Compel, and that no issue remains on

Item 1. (Doc. 110, pp. 24-25). Defendants’ filed a declaration in support of their

position, which states, in relevant part:

      a.     TRUSCOPE: The TRUSCOPE system is designed to replace
             BOP hard copy logbooks in the General Population and Special
             Housing Units. Specifically, TRUSCOPE replaced confidential
             entries previously made in hard copy log books, tracks inmate
             property, tracks incidents throughout the institution, tracks
             contraband, and tracks inmate activities within the hosing and
             work areas. The Daily Activity Log Entry allows all TRUSCOPE
             users to record an activity of interest, out of ordinary event(s) or
             information, piece of intelligence, thereby conveying it to other
             officers and users on future shifts.

      b.     Produced. The TRUSCOPE SHU Daily Activity Logs can only
             be printed by screenshot (CNTRL + P). The government official
             providing the previous records neglected to scroll down to
             capture the additional, previously missing entries when
             screenshotting and sending the entries for that particular time
             period. The omitted entries during the time period from 10:57 pm
             on May 15, 2014 to 4:30 pm on May 16, 2014 are produced.

(Doc. 110-2, pp. 11-12).




4
  All page number references to documents filed to the ECF Docket correspond to
the page numbers assigned by the ECF system which appear in the headers at the
top of each document.

                                        Page 16 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 17 of 93




      Plaintiff does not address her November 2019 Request for Production #1 in

her reply. Defendants do not address this issue in their sur-reply.

      Although there is no clear indication in the briefs whether Plaintiff is satisfied

with Defendants’ production of the TRUSCOPE SHU daily Activity Logs from May

15, 2014 through May 16, 2014, given their clear relevance and importance, I infer

from Plaintiff’s silence that this dispute has been resolved by the parties.

             2.       Request for Production #2 (Wing’s 292 Forms)

      The relevant request and response are reproduced below:

      2. Form 292’s for Joseph Wing for the time period May 10-May 16, 2014.

      Response: Defendants will produce Joseph Wing’s entire Central File
      as it existed as of February 9, 2017, subject to the Stipulations and
      Order for the Confidential Treatment of Discovery Documents and
      Depositions, entered by the Court on November 9, 2018. The central
      file will contain all Forms 292 available for that time period.

(Doc. 103-2, p. 3).

      Plaintiff argues:

      A Form 292 is also known as a “Special Housing Unit Record” and
      contains information about the daily activities of each inmate in the
      SHU, including meals, recreation, showers, and other information
      based on observations of the SHU officers. [See Ex.P-4] The Form
      292’s are supposed to be maintained in each inmate’s Central File.

      Defendants state that they will produce Wing's entire Central File and
      that the file will contain all Form 292's available. [Ex.P-2 at #2]
      Plaintiff has reviewed the documents produced so far and has not been
      able to locate the Form 292's for Joseph Wing in the SHU for the time
      period May 11, 2014 through May 16, 2014, which is the six-day period
      leading up to the assault. Plaintiff asks the Court to order Defendants to


                                       Page 17 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 18 of 93




       identify the Bates labels for these documents so that they can be located.
       If they have not been produced, Plaintiff asks the Court to order
       Defendants to produce them.

(Doc. 98, p. 11).

       In response, Defendants report that they have been unable to locate any

documents to produce in response to this request. After Plaintiff’s Motion,

Defendants filed a declaration that describes all the steps the BOP took to conduct a

good faith search for these items. (Doc. 110, p. 25). That declaration states, in

relevant part, that:

       a.     When an inmate is assigned to SHU, the daily form BP-292 is
              created, sorted, and available in the institution-specific electronic
              Special Housing Unit Application “SHU Program” for as long as
              the inmate remains in the SHU at that respective location. There
              is no nationwide SHU program database. The BP 292 form is a
              unit record and served to track three daily meals, showers,
              exercise or out of cell time, and medical staff contacts. Each form
              contains 7 available entry days. The BP-292 is informally
              referred to as a “rec and shower sheet” and the BP-292’s are
              printed from the SHU Program each week and placed in the
              institutional unit team mailbox associated with that particular
              inmate. It is the responsibility of the assigned unit team to
              retrieve the BP-292 forms and appropriately file them in the
              inmate’s central file (either in Section 4 or the FOI exempt
              section if there is separation information on the form). When an
              inmate leaves the SHU, the inmate no longer exists in that
              institution’s SHU program and the BP-292’s are no longer
              available in the SHU program. The only location of the form
              moving forward is the inmate central file.

       b.     Any other inmates who are CIM PP10 Separations from the
              inmate in that particular SHU or institution at that given time are
              noted in the “Separation Information” portion of the BP-292,
              however, the BP-292 is not utilized to record or track inmate


                                         Page 18 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 19 of 93




              activities of interest, out of ordinary events or information,
              observed behaviors, or pieces of intelligence. Keep Away From
              (“KAF”) or similar notations are not made on a BP-292 form. If
              the BP 292 form contains Separation Information the BP-292’s
              are stored in the FOI Exempt Section of the central file instead
              of Section 4, where they are ordinarily kept per BOP Program
              Statement 5800.17, Inmate Central File, Privacy Folder, and
              Parole Mini-Files.

       c.     Wing’s entire Central File was copied and scanned by a
              government official in 2017. The entirety of the file was
              produced by the government on January 22, 2020, to include
              every BP-292 filed by his unit teams at various locations across
              the United States. Wing’s Central File containing all existing BP-
              292 forms is currently at USP Florence. I contacted USP
              Florence and his Central File was searched for any BP-292 forms
              in Section 4 and the FOI Exempt Section covering May 10, 2014,
              to May 16, 2014. On January 22, 2020, Wing’s current Case
              Manager at ADX Florence searched the Central File and did not
              locate any BP-292’s for May 10, 2014, to May 16, 2014. His
              central file is the only place these documents would be stored.

(Doc. 110-2, p. 12).

       Plaintiff does not address this request in her Reply. Defendants do not address

this issue in their sur-reply.

       Defendants explain in detail that they cannot find the requested Form BP-292

documents for Joseph Wing and have provided an affidavit detailing their search.

Because Defendants do not appear to be in possession of these documents, and

because Plaintiff has not raised any argument challenging the adequacy of their

effort to search, the request is denied.

              3.     Request for Production #3 (Sayles 292 Forms)

       The relevant request and response are reproduced below:

                                           Page 19 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 20 of 93




       3. Form 292’s for Donshay Sayles for his entire time at Canaan.

       Response: After concluding a reasonable search, the United States has
       been unable to locate Forms 292 for Donshay Sayles. Specifically, Mr.
       Sayles’ Central File does not contain Forms 292, and the Bureau of
       Prisons has been unable to locate them elsewhere.

(Doc. 103-2, p. 3).

       Plaintiff argues:

       Defendants did not produce any of Mr. Sayles’ Form 292s. It is
       Plaintiff’s understanding that these documents are to be maintained in
       the inmate's Central File and that the Central File itself is maintained
       for 30 years after the expiration of the inmate's sentence. Defendants
       state that they conducted a “reasonable search” for these documents.
       [Ex.P-2 at #3] However, they do not provide any details regarding who
       conducted the search and what it consisted of. Without this information,
       it is not possible for the Court to determine whether the search was
       “reasonable.” And it is not possible for Plaintiff to get more information
       from the BOP staff person who conducted the search without learning
       their identity. Plaintiff needs these forms as they contain information
       pertaining to Mr. Sayles’ time in the SHU at Canaan, which is a key
       focus of this case. Plaintiff asks the Court to order Defendants to
       provide more information regarding the search that Defendants
       conducted for these forms, including the name(s) and title(s) of the
       individual(s) who conducted the search.

(Doc. 98, pp. 11-12).

       In response, Defendants report that they have been unable to locate any

documents to produce in response to this request. After Plaintiff’s Motion,

Defendants filed a declaration that describes all the steps the BOP took to conduct a

good faith search for these items. (Doc. 110, p. 25). That declaration states, in

relevant part, that:



                                        Page 20 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 21 of 93




      a.     BOP uses the Inmate Central File to maintain pertinent
             information regarding detainees, unsentenced, and sentenced
             offenders. Unit Management creates and maintains inmate
             Central Files, whereas Correctional Systems coordinates the
             internal and external movement of Central Files and Central Files
             materials. Inmates who were previously classified and
             transferred from other Bureau institutions ordinarily do not need
             to have another Inmate Central File created. The six-part inmate
             Central File is maintained at the current or last institution or
             facility of confinement.

      b.     Section Four of the Central File (Discipline, Work, Education
             Reports, etc.) contains all BP-292’s unless the 292 is FOI Exempt
             due to inclusion of PP10 CIM Separation information as noted
             above. A Separate “Privacy Folder” contains FOI exempt
             information, to include a BP-292 that contains Separation
             Information.

      c.     Sayles’ Central Files was located at FMC Butner, the last
             institution of confinement prior to his release. Previous agency
             counsel requested and receive the entire Central File from FMC
             Butner on February 7, 2017, and it was produced. The physical
             central file is now secured at USP Lewisburg. I personally
             reviewed the entire Central File, to include Section 4 and the FOI
             Exempt privacy folder. There are no BP-292s in the Central File
             and there is no other location where a BP-292 pertaining to
             Sayles would be stored.

      d.     On February 18, 2014, Sayles’ went directly to the USP Canaan
             SHU upon his arrival and exclusively resided there – never
             residing in the assigned general population unit. This may have
             impacted the familiarity of the assigned unit team with him and
             ultimately the retrieval and placement of the BP-292’s in the
             central file.

(Doc. 110-2, pp. 13-14).

      Plaintiff does not address this request in her reply. Defendants do not address

this request in their sur-reply.


                                      Page 21 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 22 of 93




      In her request for production, Plaintiff requests that Defendants provide “more

information regarding the search that Defendants conducted for these forms,

including the name(s) and title(s) of the individual(s) who conducted the search.” In

their affidavit, Defendants have done so. Plaintiff has not raised any objection to the

adequacy of Defendants’ effort to locate the requested documents. Accordingly, I

find that this request has been resolved by the parties.

             4.       Request for Production #6 (Rounds check sheets)

      The relevant request and response are reproduced below:

      6. Rounds check sheets for Correctional Officers in the SHU for the
      time period May 1, 2014 through May 31, 2014.

      Response: The United States will produce these materials, subject to
      the Stipulations and Order for the Confidential Treatment of Discovery
      Documents and Depositions, entered by the Court on November 9,
      2018.

(Doc. 103-2, p. 4).

      Plaintiff argues:

      Defendants respond that they will produce the Rounds Check Sheets
      subject to the Protective Order (ECF. 44) in place in this case. [Ex.P-2
      at #6] Plaintiff has reviewed the most recent production of documents
      made on January 24, 2020 (DEF 022199- 024026) and has not located
      these documents. Rounds Check Sheets contain critical information
      regarding activity in the SHU during the time leading up to,
      encompassing, and following the assault on Mr. Sayles. [Ex.P-5,
      example] Plaintiff asks the Court to order Defendants to identify the
      Bates labels for these documents so that they can be located. If they
      have not yet been produced, Plaintiff asks the Court to order Defendants
      to produce them.



                                       Page 22 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 23 of 93




(Doc. 98, p. 12).

       In response, Defendants report that they have been unable to locate any

documents to produce in response to this request. After Plaintiff’s Motion,

Defendants filed a declaration that describes all the steps the BOP took to conduct a

good faith search for these items. (Doc. 110, p. 25). That declaration states, in

relevant part, that:

       a.     The daily 30 minute round check sheet are initiated by SHU Staff
              and located at the end of each range hanging on a clipboard. This
              form is kept in the housing unit with the normal daily paperwork.
              The unit officer is responsible for ensuring checks are made and
              documented accordingly. 30 minute irregular rounds are to be
              conducted and documented in the time column. Once completed
              the form is forwarded to the Lieutenant’s Office after the evening
              watch shift. The Morning Watch Operations Lieutenant reviews
              the form and forwards it to the Captain’s Office for
              recordkeeping.

       b.     There is no RIDS [Records and Information Disposition
              Schedule] policy specific to 30 Minute Round Check Sheets.

       c.     The USP Canaan Captain’s Office was searched and there were
              no round check sheets located from 2014. There are no other
              locations where BOP or USP CAA would otherwise store a copy
              of the physical round check sheet from that time period.
              However, in TRUSCOPE, the SHU Officer in Charge completes
              a log entry at the end of each shift indicating all 30 minute
              irregular rounds were completed. The May 2014 TRUSCOPE
              SHU Daily Activity Logs produced contain the SHU OIC Officer
              Rounds confirmation entries sought by ITEM 6. See
              DEFENDANT022199 through 022328 and productions
              responsive to ITEM 1.

(Doc. 110-2, p. 13, Item 6).



                                       Page 23 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 24 of 93




      In her Reply Brief, Plaintiff argues:

      Defendants provided a declaration from BOP Attorney Jonathan Kerr,
      which asserts that there is no RIDS policy for the 30 Minute Rounds
      Check Sheets and that no Rounds Check sheets from 2014 were located
      after a search was conducted. [Second Kerr Decl., ECF No. 110-2 at
      13, # 6 (b), (c)] A notation at the bottom of the Rounds Check Sheet
      indicates that the document is to be kept for a year. [See Ex. P-5 to
      motion to compel, DEFENDANT023938] On June 11, 2014, less than
      a month after the May 16, 2014 assault, Plaintiff's Attorney Christopher
      Heavens wrote to Warden Ebbert and asked that all video surveillance
      and documents related to the May 16, 2014 incident and documents
      related to the investigation into the incident be preserved. [Ex. P-20,
      DEFENDANT 001758-1759, attached hereto]. Plaintiff asserts that the
      Rounds Check Sheet for May 16, 2014 would have been important in
      any investigation into this assault because it would have identified
      specific staff members who conducted SHU rounds at the time of the
      assault. Therefore, in addition to being retained for one year after May
      16, 2014, in accordance with the requirement on the check sheet itself,
      these documents should have been preserved pursuant to Attorney
      Heavens’ letter.

      Plaintiff needs additional information surrounding the disposition of the
      Rounds Check Sheets for May 2014, and in particular the May 16, 2014
      check sheet, in order to determine whether there is sufficient evidence
      to support a spoliation claim. Plaintiff would like to pursue this
      information by questioning the BOP employees who were responsible
      for preserving the Rounds Check Sheets at issue here at an evidentiary
      hearing on the motion to compel.

(Doc. 117, pp. 1-2) (internal footnote omitted).

      In their Sur-Reply Brief, Defendants argue:

      Plaintiff sought the production of all “rounds check sheets” for the
      month of May 2014. The BOP’s search for those documents yielded no
      results. Dkt. No. 110- 2, ¶ 6c. Mr. Kerr explained that, once each rounds
      check sheet is completed, the Morning Watch Operations Lieutenant
      reviews it and forwards it to the Captain’s Office. The BOP, therefore,
      reasonably searched the Captain’s Office for these materials but found


                                      Page 24 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 25 of 93




  none from 2014. Id. This result was unsurprising because there is no
  Records Inventory and Disposition Schedule (“RIDS”) policy specific
  to these materials. Id. ¶6b. Mr. Kerr notes, however, that the SHU
  Officer in Charge completes in the TRUSCOPE system an entry at the
  end of each shift confirming the completion of all rounds. Defendants
  have produced all TRUSCOPE SHU Daily Activity Logs to show this
  confirmation for the month of May 2014. Id. ¶6c. Therefore, the
  Defendants have already provided the information Plaintiff seeks,
  albeit in a different form.

  Plaintiff notes that the exemplar rounds check sheet attached as Exhibit
  5 to her motion indicates the Captain should keep these records “for a
  period of a year.” This neither contradicts Mr. Kerr’s testimony as to
  the absence of RIDS policy nor establishes these documents exist. To
  explain further, Defendants provide the Third Declaration of Jonathan
  Kerr, wherein he again confirms that no RIDS policy exists for rounds
  sheets and explains that the notation cited by Plaintiff in Exhibit 5 is a
  “unilaterally developed retention schedule by Correctional Services
  without approval from the Archivist of the United States and the
  National Archives and Records Administration (NARA).” Id. Mr.
  Kerr’s prior testimony as to the absence of a RIDS policy relevant to
  these forms, therefore, remains true and correct.

  Even if the cited notation created an obligation to retain each rounds
  check sheet for one year, as Plaintiff suggests, those records still would
  have been destroyed by the time Plaintiff propounded her discovery
  request. While Plaintiff cites to Mr. Heaven’s June 2014 Letter
  addressed to the then-warden of Canaan as a “litigation hold request,”
  the substance of the letter requested preservation of “video
  surveillance” and “all evidence, paper and electronic, relating to this
  incident or investigation into this incident.” The rounds check sheet is
  not within the category of documents Mr. Heavens asked to be
  preserved. Mr. Heaven’s letter did not raise any issue with BOP staff
  failing to conduct necessary rounds, and Plaintiff takes no issue
  regarding Defendants’ preservation of materials regarding its
  investigation into the altercation between Wing and Sayles.

  Finally, in advancing her spoliation suggestion, Plaintiff claims that the
  rounds check sheets “would have identified specific staff members who
  conducted SHU rounds at the time of the assault.” Dkt. No 117 at 2.


                                   Page 25 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 26 of 93




      Plaintiff ignores that, in addition to the TRUSCOPE entries,
      Defendants already produced the range video, which depicts the BOP
      personnel who were making rounds at the time they discovered the
      ongoing altercation between Wing and Sayles. Plaintiff, therefore, has
      an alternative source of information – appropriately preserved by the
      BOP – to discover the same facts. Plaintiff’s urged need for a hearing
      to determine whether a spoliation claim exists, therefore, falls flat.

(Doc. 118, pp. 12-14) (internal footnote omitted).

      Defendants have provided sufficient proof that they are not in possession of

the requested rounds check sheets, and that the round sheets likely do not exist

anymore. Therefore, I cannot compel Defendants to produce documents that

Defendants do not have possession of or that no longer exists.

      To the extent Plaintiff requests a spoliation hearing, she has not shown that

the identity of the officers conducting rounds checks on days other than the incident

in question would be relevant. Plaintiff has been provided with rounds videos and

TRUSCOPE entries that identify those individuals who conducted rounds on the day

of the incident. Furthermore, Plaintiff has not shown that the rounds check sheets

fall within the scope of documents requested by Attorney Heavens in his

preservation letter of May 16, 2014. Accordingly, Plaintiff’s request to conduct a

spoilation hearing is denied.

             5.    Request for Production #9 (May 14, 2014 Daily Log)

      The relevant request and response are reproduced below:

      9. May 14, 2014 Lieutenant’s Logs (aka “Daily Log”) at Canaan.



                                      Page 26 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 27 of 93




      Response: After concluding a reasonable search, the United States has
      been unable to locate this document.

(Doc. 103-2, p. 4).

      Plaintiff argues:

      Defendants state that after conducting a reasonable search, they have
      been unable to locate the May 14, 2014 Lieutenant's Log. [P-2 at #9]
      Defendants do not provide any details regarding the search. Plaintiff
      needs this log because it contain[s] information related to activity in the
      institution two days before the assault on Mr. Sayles. Plaintiff asks the
      Court to order Defendants to provide information regarding the search
      that Defendants conducted for these forms, including the name(s) and
      title(s) of the individual(s) who conducted the search.

(Doc. 98, pp. 13-14).

      In response, Defendants report that they made additional productions after

Plaintiff’s Motion was filed and believe that no issue remains on item 9. (Doc. 110,

p. 25). In support of this position, Defendants’ submitted an affidavit, which states

in relevant part:

      a.     Produced. Due to typographical error, there were two produced
             Lieutenant Logs with a May 15, 2014, date assigned that were
             located in the Captain’s Secretary Office at USP Canaan. See
             DEFENDANT008181-8190. Additionally, a government
             official located electronic versions of both in an electronic group
             drive. The word document accurately labeled the file as “May
             14, 2014” but with the misleading typographical error indicating
             May 15, 2014, in the body of the log is located at
             DEFENDANT008181-8185. This is the requested May 14,
             2014, Lieutenant’s log in question.

(Doc. 110-2, p. 14).




                                       Page 27 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 28 of 93




      In her Reply Brief, Plaintiff admits that the May 2014 Lieutenant Log was

produced in March 2020. (Doc. 117, p. 13 n. 5).

      Accordingly, I find that this issue has been resolved by the parties.

             6.       Request for Production #11 (Wing “Sensitive Report”
                      Information)

      The relevant request and response are reproduced below:

      11. “Sensitive Report” information for Joseph Wing for the time period
      during which Wing was not in the SHU at Canaan, from the date of his
      arrival at Canaan until May 6, 2014. [Note: if the “sensitive report”
      information is only kept on the Lieutenant’s Logs (aka the institution
      “daily log’) then we request those Lieutenant’ Logs. If the “sensitive
      report” information exists in a different format, such as a memo, note,
      or email, request those documents as well.]

      Response: The United States will produce the only “Sensitive” Log in
      TRUINTEL referencing Joseph Wing between December 10, 2013 to
      May 6, 2014, subject to the Stipulations and Order for the Confidential
      Treatment of Discovery Documents and Depositions, entered by the
      Court on November 9, 2018. See also Lieutenant Logs previously
      produced (e.g., DEFENDANT008123). The Bureau of Prisons is
      searching for any additional responsive materials.

(Doc. 103-2, p. 5).

      Plaintiff argues:

      Defendants produced one document in response to this request for
      Sensitive Reports on Joseph Wing (DEFENDANT02384) and state that
      the Bureau of Prisons is searching for any additional responsive
      materials. [Ex.P-2 at #11] Plaintiff asks the Court to order Defendants
      to supplement their response with any additional responsive
      documents.

(Doc. 98, p. 13).



                                      Page 28 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 29 of 93




       In response, Defendants report that they have been unable to locate any

documents to produce in response to this request. After Plaintiff’s Motion,

Defendants filed a declaration that describes all the steps the BOP took to conduct a

good faith search for these items. (Doc. 110, p. 25). That declaration states, in

relevant part, that:

       a.     A TRUSCOPE Sensitive Information Log Entry is used to impart
              information or intelligence to the Special Investigative Services
              Department and the function is available to all TRUSCOPE
              users. Captains and SIS Lieutenants review Sensitive Log entries
              daily. A submitted Sensitive Log Entry in TRUSCOPE populates
              and combines TRUINTEL Sensitive Log Entry Report for that
              respective institution and is searchable in the system by date
              range. There is no ability to independently search by inmate
              name, Federal Register Number, or cell. However, once the
              report for a given date range populates you are able to search
              within the report by inmate name.

       b.     Both USP Canaan and BOP Central Office were unable to
              retrieve any Sensitive Log entries pertaining to CAA prior to
              December 20, 2013, and after further inquiry it is unknown
              whether that is the case because there were no entries made prior
              to December 20, 2013, or whether the system purged. We
              produced all CAA Sensitive Log Entry Reports pertaining to
              Joseph Wing from December 20, 2013, to May 31, 2014, which
              consistent of an April 5, 2014, entry about a suspicious meeting
              between Wing and 3 other inmates in B-1 Unit. There are no
              other responsive documents or other areas were a Sensitive
              Report is stored.

(Doc. 110-2, p. 14).

       In her Reply Brief, Plaintiff confirms that Item #11, has been resolved through

responses provided by Defendants in March 2020. (Doc. 117, p. 13 n. 5).



                                       Page 29 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 30 of 93




              7.       Request for Production #20 (Lieutenant Meetings Course
                       List)

       The relevant request and response are reproduced below:

       20. List of courses offered at the monthly Lieutenant’s Meetings at USP
       Canaan for the time period 2009 through 2014, in order to determine
       whether any of these courses fall into the requests we have previously
       made for information regarding training.

       Response: After concluding a reasonable search, the United States has
       been unable to locate any responsive materials.

(Doc. 103-2, p. 8).

       Plaintiff argues:

       Defendants response- unable to locate any responsive materials.
       Defendants do not provide any details regarding who conducted the
       search and what the search consisted of. Without this information, it is
       not possible for the Court to determine whether the search was
       “reasonable.” And it is not possible for Plaintiff to get more information
       from the BOP staff person who conducted the search without learning
       their identity. Plaintiff asks the Court to order Defendants to provide
       information regarding the search that Defendants conducted for these
       forms, including the name(s) and title(s) of the individual(s) who
       conducted the search.

(Doc. 98, p. 13).

       In response, Defendants report that they have been unable to locate any

documents to produce in response to this request. After Plaintiff’s Motion,

Defendants filed a declaration that describes all the steps the BOP took to conduct a

good faith search for these items. (Doc. 110, p. 25). That declaration states, in

relevant part, that:



                                        Page 30 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 31 of 93




      a.    There are no “courses” offered at monthly Lieutenant Meetings
            and no hard copy material distributed or generated from the
            meetings. Lieutenant Meetings ordinarily follow the scheduled
            Department Head Meeting. Lieutenant Meetings are specifically
            not about inmates. Instead, it is convened to familiarize, discuss
            and assess new staff, staffing changes, staff rosters, staff issues,
            scheduling conflicts, planned leave, paperwork, implementing
            new directives (either local or national), and current facilities
            projects that impact the Correctional Services operation. The
            Captain’s Secretary takes attendance and records minutes. The
            Captain and Lieutenant offices at CAA were searched for the
            minutes with nothing responsive located. Additionally, the USP
            CAA Captain Secretary searched the local electronic group
            drive, which contained records from 2016 to present. There are
            no other areas where Lieutenant Meeting minutes are stored and
            no RIDS policy specific to Lieutenant Meeting minutes.

(Doc. 110-2, pp. 14-15).

      In her Reply Brief, Plaintiff argues:

      This request seeks a list of courses offered at the Monthly Lieutenants
      Meetings so that Plaintiff can determine if any of these courses are
      encompassed by discovery requests for training materials. Defendants
      respond that there are no “courses” offered at the Monthly Lieutenants
      Meetings, and that these meetings are not about inmates but, rather, are
      for discussing staffing matters and some other matters. [See Second
      Kerr Decl., ECF No. 110-2 at 14, # 9(a)] Defendants also state that
      meeting minutes are taken and that a search for meeting minutes was
      conducted of the Captain and Lieutenant's office “with nothing
      responsive located.” [Id.]

      During discovery, Plaintiff obtained sign-in sheets for the Lieutenants’
      meetings which indicate that “courses” are presented at the meetings,
      at least some of which pertain to staff procedures for dealing with
      inmates. For example, during the September 18, 2012 meeting a course
      entitled “Protective Custody Requirements” was presented. [See Ex. P-
      21, DEFENDANT007822, attached hereto] Further, the sign-in sheets
      show that several of these courses were attended by at least two
      Defendants in this case – Lieutenant Sudul and SIA Gintz. [See id.]


                                      Page 31 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 32 of 93




      Consequently, Plaintiff maintains that information regarding these
      courses is relevant and discoverable, and Plaintiff seeks more
      information concerning the searches for meeting minutes. In particular,
      Plaintiff requests copies of the Minutes which were located, in order to
      ascertain if any additional training-related courses which relate to the
      issues in this case were offered from 2009 to 2014.

(Doc. 117, pp. 3-4) (internal footnote omitted).

      In their Sur-Reply, Defendants argue:

      Plaintiff continues to seek production of “courses offered at the
      monthly Lieutenant’s Meetings at USP Canaan for the time period of
      2009 through 2014” despite being repeatedly advised that “[t]here are
      no ‘courses’ offered at the Lieutenant Meetings and no hard copy
      material distributed or generated from the meetings.” Dkt. No. 110-2 ¶
      9a. The Court cannot compel Defendants to produce documents that
      have never existed.

      Plaintiff references a single sign-in sheet, which she attaches as Exhibit
      21, that includes the phrase “Protective Custody Requirements” to
      speculate that formal trainings did take place during these meetings. As
      the Third Declaration of Jonathan Kerr explains, this is not a reference
      to a training course. See Third Kerr Dec. ¶ 4a. Instead, it is a reference
      to occasional, informal presentations done by the Special Investigative
      Services Department at the Lieutenant Meetings. Critically, Mr. Kerr
      explains that these presentations are not training and do not include
      distribution of hard copy materials.

      Despite this, Plaintiff now demands to review years’ worth of meeting
      minutes searched by the BOP in its effort to find responsive materials,
      as referenced in the Second Declaration of Jonathan Kerr. Dkt. No. 110-
      2 ¶ 9a. She rationalizes her irregular request by referencing that
      Defendants had only recently produced a video of an FBI interview of
      Wing. See Dkt. No. 117, fn. 2. This is comparing apples to oranges. The
      U.S. Attorney’s Office only recently obtained that video and the
      accompanying report, and only did so after defense counsel made two
      separate requests to FBI’s archives. The Government took these
      extraordinary efforts in good faith to be as thorough as possible in its
      search of potential sources of responsive information, even though it


                                       Page 32 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 33 of 93




      did not have an obligation to search that source. It would be patently
      unfair for Plaintiff to seize on the fruits of Defendants’ extraordinary
      efforts as grounds to question Mr. Kerr’s credibility.

(Doc. 118, pp. 15-16).

      What is the difference between a “course” and an “informal presentation?”

Defendants suggest that a “course” would have formal written materials but an

“informal presentation” would just be an occasional briefing. Believing that

“Courses” were offered, Plaintiff proffers a sign in sheet (Doc. 117-2) for a “Monthly

Lieutenants Meeting” by someone whose title is listed on the sign in sheet as

“Instructor.” However, on the same sign in sheet, the “Course Code” is left blank.

The “Instructor” is not named, but simply listed as “SIS Lieutenant.” I take

Defendants’ representation at face value that this document (Doc. 117-2) is evidence

that a monthly meeting took place and that the subject of the meeting was “Protective

Custody Requirements.” The SIS Lieutenant who gave the briefing did so

informally. Plaintiff points to no record keeping requirements for informal

presentations. Finding none, this request for production of a list of “courses” offered

at Lieutenant’s Meetings is denied.

             8.     Request for Production #26 (Portions of 3 Manuals)

      The relevant request and response are reproduced below:

      26. Chapters/ sections from the SIS Manual, Correctional Services
      Manual, and CIMS manual on list submitted to defense counsel.




                                       Page 33 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 34 of 93




      Response: The United States objects to the production of these
      materials because they are irrelevant to the questions of whether the
      United States was negligent or whether any of the individual defendant
      violated the constitutional rights of Mr. Sayles. Moreover, due to the
      extreme sensitive nature of the requested information and its
      irrelevance, its production would be disproportional to the needs of the
      case and impose a burden that outweighs any benefit. Finally, the
      requested materials are protected from disclosure by the law
      enforcement privilege.

(Doc. 103-2, p. 11). In her argument, Plaintiff references “Exhibit 17” as “a three-

page document to defense counsel stating why each chapter was relevant and

discoverable,” submitted to Defendants by Plaintiff. (Doc. 98, p. 20). Because no

other list was provided, I infer that Plaintiff’s Exhibit 17 (Doc. 103-17) identifies the

chapters sought.

      Plaintiff argues:

      Defendants      Response-      Objection-     irrelevant;  production
      disproportional to the needs of the case; burdensome; law enforcement
      privilege. [Ex.P-2 at #26]

      The BOP manual documents are relevant and discoverable.

      Plaintiff alleges that high-level BOP employees had duties and
      responsibilities for managing, overseeing, and supervising the staff and
      activities at the institution level and for ensuring that policies and
      procedures related to institutional safety and security were followed.
      [ECF No. 23, Am. Compl. ¶¶ 5-8] The Amended Complaint also asserts
      that BOP employees are required to comply with BOP policies and
      procedures, including those found in “other documents created and
      maintained on the institutional, regional and national levels of the
      BOP.” [Id., ¶ 126] Information requested from the CIMS manual, the
      Correctional Services Manual, and the SIS manual is relevant to duties
      and responsibilities and how they were to be carried out.



                                        Page 34 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 35 of 93




  The pleadings demonstrate the discoverability of information from the
  SIS Manual. The Amended Complaint asserts that information about
  an inmate's placement in the SHU is contained in the inmate’s file and
  other repositories and is reviewed by SHU staff, including Defendants
  Sudul, Gonzalez, Fuller, Vinton, and McCauley. [Am. Compl. ¶ 82] In
  their Answer, Defendants state that “the amount of information
  available to staff specifically depends on the reasons for an inmate's
  placement into special housing as well as the completion of the
  investigation related to his assignment in the SHU.” [Answer, ¶ 82]
  Plaintiff also alleges that the Defendants had a duty to review Joseph
  Wing’s past history of violence and disciplinary incidents in connection
  with his being housed in the SHU. [Am. Compl. ¶ 86] Defendants
  denied this allegation, stating that each Defendant had “various and
  distinct roles in the day to day operations of the institution. The
  management decisions involving how and where a particular inmate is
  housed falls within the obligations of certain staff members at the
  facility and as such not every staff listed was obligated to review the
  history of inmate Wing.” [Answer, ¶86] The pleadings clearly show
  that there are factual disputes as to which BOP employees had duties,
  responsibilities, and knowledge pertaining to the housing of Joseph
  Wing in the SHU. What the Defendants knew about Mr. Sayles and
  Joseph Wing before the May 16, 2014 assault is a key issue in this case.
  The role of the SIS Department and the gathering and sharing of
  information about inmates, in particular Mr. Sayles and his attacker
  Joseph Wing, is a seminal issue. The SIS Manual chapters requested
  will contain relevant information on these key questions[.]

  The Correctional Services Manual contains procedures to be followed
  by BOP staff in the day-to-day operations of the institution (such as
  conducting rounds), inmate control and management, as well as in
  situations calling for use of force and response to emergencies. The
  CIMS (Central Inmate Monitoring System) Manual is relevant and
  discoverable as it provides information on tracking inmates and issues
  relating to separation, etc.

  BOP post orders, position descriptions, and program statements show
  how important these manuals are in the day-to-day operations of the
  prison. The SHU post orders state that staff should be familiar with the
  content of the Correctional Services Manual regarding Use of Force and
  Application of Restraints. [See Ex.P-16 (excerpts of post orders,


                                  Page 35 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 36 of 93




  position descriptions, etc.), at GOV001066, ¶3] The post orders also
  refer to other specific directives which must be followed by staff and
  which are contained in the Correctional Services Manual [Id., ¶ 5] The
  position descriptions for the Special Investigative Agent (SIA)
  (Defendant Gintz in this case) and for SIS technicians refer to all three
  of these manuals as specific sources for guidance and information
  related to the duties of these positions. [Ex.P-16 at
  DEFENDANT001996, 002014, and 002015] The Captain's post orders
  require that Lieutenants have a thorough knowledge of the content of
  the Correctional Services Manual. [Ex.P-16 at DEFENDANT002144]
  Of particular relevance to this case, threat assessment investigations are
  to be conducted according the requirements of the SIS Manual. [Ex.P-
  16 at DEFENDANT002316] The program statement on Use of Force
  and Application of restraints (PS 5566.06) refers BOP employees to the
  Correctional Services Manual for information on the Use of Force
  Team Techniques. [Ex.P-16 at DEFENDANT003835]

  These manual chapters contain information about the duties of BOP
  employees, the procedures they are supposed to follow, and the
  information they have access to. Denying Plaintiff access to this
  information would unfairly obstruct his ability to pursue his claims.
  See, e.g., Johnson v. Wetzel, Civ. No. 1:16-863, 2016 WL 4158801
  (M.D. Pa. Aug. 5, 2016) (Conner, J.) (granting prisoner plaintiff's
  motion to compel as to requests for policy-related documents because
  such documents were at the “core” of plaintiff's constitutional claims).

  Defendants should be compelled to produce these documents.

  Information in these manuals is also relevant to the question whether
  the discretionary function exception applies to the FTCA claims in this
  case. In FTCA cases involving the discretionary function exception,
  discovery is necessary to determine the significance of program
  statements, the existence of other mandatory directives, and whether
  prison staff violated the directives. See e.g., Ignatiev v. United States,
  238 F.3d 464, 467 (D.C. Cir. 2001) (recognizing the impossibility of
  plaintiff's establishing the existence of a mandatory duty without
  discovery and reversing dismissal based on lack of jurisdiction).

  Defendants must be ordered to produce the manual chapters because
  Plaintiff’s counsel has already reviewed them and determined that they


                                   Page 36 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 37 of 93




  contain relevant information. On July 23 and 24, 2019, Plaintiff’s
  counsel Jay T. McCamic and Jennifer Tobin reviewed the SIS Manual,
  Correctional Services Manual, and the CIMS manual at the BOP’s
  Northeast Regional Office in Philadelphia. After conducting that
  review, Plaintiff’s counsel reviewed their notes and submitted a list to
  defense counsel of the chapters from each manual that they requested
  be produced. Defense counsel asked for an explanation why Plaintiff’s
  counsel believed each section was discoverable. On August 1, 2019,
  Plaintiff’s counsel provided a three-page document to defense counsel
  stating why each chapter was relevant and discoverable. (Ex.P-17
  “Discoverability of Manual Sections”) Defendants have not responded
  to Plaintiff's reasons or provided any specific support for their
  generalized objection to producing these chapters. The documents
  themselves will be needed in order for Plaintiff to meet his burden of
  proof and to vouch the record.

  The Protective Order provides protection from disclosure to the public
  of the information in the manuals as “Confidential Information” and
  expressly contemplates the production of the manuals. (See ECF No.
  44 at 3)

  When assessing a discovery request by a civil rights plaintiff for a
  governmental document, a court must balance the confidentiality of
  governmental files against the rights of a civil rights litigant by
  considering a number of factors so as to “…balance the public interest
  in the confidentiality of government information against the needs of a
  litigant to obtain data, not otherwise available to him, with which to
  pursue a nonfrivolous cause of action.” Frankenhauser v. Rizzo, 59
  F.R.D. 339, 344 (E.D. Pa. 1973). In this case, the factors weigh in favor
  of ordering Defendants to produce the requested chapters from the BOP
  manuals because: a) Plaintiff needs this information to pursue his
  claims and overcome the defenses of Defendants; b) Plaintiff's counsel
  has already viewed the material therefore it has already been disclosed
  – at this point Plaintiff is merely seeking copies of selected chapters, in
  conformance with Plaintiff's review; c) there is a protective order in this
  case which protects the information; d) Defendants have not provided
  any support for applying the law enforcement privilege, as required
  under Rule 26(b)(5), much less complied with the requirement in the
  Third Circuit that the head of the agency invoking the privilege must
  “personally review the material” and provide “precise and certain


                                   Page 37 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 38 of 93




      reasons for preserving” the confidentiality of the material. See United
      States v. O'Neill, 619 F.2d 222, 226 (3d Cir. 1980) (citation omitted).

(Doc. 98, pp. 16-21). (emphasis in original) (internal footnote omitted).

      In response, Defendants argue that the manuals should not be produced

because the contain sensitive information and because they are not relevant.

      On the issue of sensitivity, Defendants argue:

      Plaintiff seeks the production of numerous sections of three highly-
      sensitive BOP manuals: The Correctional Services Manual, the Central
      Inmate Monitoring System (“CIMS”) Manual, and the Special
      Investigative Services (“SIS”) Manual (collectively, the “Manuals”).
      The Manuals contain sensitive information about how the BOP
      operates and manages federal institutions. The BOP keeps these
      materials confidential for security reasons, and releasing them could
      reveal to the public sensitive BOP techniques, such as, among other
      things, how it investigates crimes, how it tracks security threats
      inmates, and how it would combat a prison riot. See Second Declaration
      of Jonathan Kerr, attached as Exhibit B (“Second Kerr Dec.”), at ¶¶11a-
      11k. The Manuals, therefore, are properly excluded from the
      production. See Mercaldo, 2016 WL 5851958, at *3-4 (denying the
      production of similar materials authored by the Pennsylvania
      Department of Corrections).

(Doc. 110, pp. 16-17) (internal footnote omitted).

      On the issue of relevance, Defendants argue:

      Even though the BOP typically does not allow anyone from the public
      to review the Manuals, given the nature of this case, Defendants made
      the unique accommodation of allowing Plaintiff’s lawyers to analyze
      and take notes of the Manuals. Their review was robust. Two of
      Plaintiff’s lawyers spent two entire days at BOP offices reviewing this
      material. Motion at 16. As revealed by Exhibit 17 to the Motion,
      however, Plaintiff used that opportunity to seek an unreasonably-broad
      selection of heavily-guarded information spanning 22 Chapters and 196
      pages.


                                      Page 38 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 39 of 93




  By way of example, Plaintiff seeks the production of Chapter 8 of the
  SIS Manual, entitled “Interview/Interrogation Techniques” even
  though there are no allegations regarding how Defendants investigated
  the altercation between Wing or Sayles. Release of this Chapter poses
  an obvious security risk, since it details the various techniques SIS
  officials use to elicit information from inmates when investigating
  incidents and crimes at BOP facilities. Second Kerr Dec. ¶11g. Plaintiff
  also seeks production of Chapter 6 of the same the Correctional
  Services Manual, entitled “Special Security Areas,” which addresses
  topics such as processing visitors and deliveries. These and Plaintiff’s
  other requests are not relevant to the facts alleged and are plainly
  disproportional to the needs of the case, especially when weighed
  against the BOP’s security concerns.

  Not only are the Manuals factually irrelevant, but the legal relevance is
  dubious. Plaintiff argues that the Manuals are “relevant to duties and
  responsibilities and how they were carried out.” Motion at 13. In other
  words, in support of her FTCA claims, Plaintiff seeks to identify duties
  in the Manuals ostensibly breached by Defendants. But this justification
  ignores a fundamental principle of FTCA jurisprudence known as the
  “state analogue requirement,” by which a plaintiff cannot rely on a
  federal statute, regulation, or agency policy to establish an actionable
  duty. Instead, a plaintiff must identify a state-derived duty to have an
  actionable FTCA claim. See, e.g., Cecile Indus., Inc. v. United States,
  793 F.2d 97, 99 (3d Cir. 1986). This reflects the plain language of the
  statute itself, which provides that the United States can be liable only
  “under circumstances where the United States, if a private person,
  would be liable to the claimant in accordance with the law of the place
  where the act or omission occurred.” 28 U.S.C. § 1346(b)(1) (emphasis
  added). Because Plaintiff cannot rely on anything in the Manuals to
  identify a “breached” duty, Plaintiff has no actual need, and the Court
  should not order the Defendants to produce them.

  Plaintiff alternatively argues that she needs the Manuals because they
  relate to “the question whether the discretionary function exception
  applies to the FTCA claims in this case.” Motion at 15. Plaintiff ignores
  that the BOP has already produced dozens of documents responsive to
  several requests seemingly targeted at this very issue, including the
  Directives Management Manual, the Correctional Systems Manual, the
  Correctional Services Procedures Manual, position descriptions,


                                  Page 39 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 40 of 93




      specific post orders for each posting, BOP program statements,
      institutional supplements to those program statements, and Canaan-
      specific “special” instructions. And though the BOP drew a line at the
      Manuals because of their sensitive nature, it nevertheless allowed
      Plaintiff to inspect them to satisfy herself that she is missing nothing
      relevant to the discretionary function exception.

      Plaintiff’s implication that her request is limited to those sections
      relevant to the discretionary function exception is belied by its shear
      breadth – 196 pages over 22 Chapters. Because of the objective
      unlikelihood that such a significant volume is relevant to the
      discretionary function exception, and given the sensitive nature of the
      materials, the Court should not order their production. At most the
      Court should order Plaintiff to make a proffer to explain, precisely, how
      each section of each Chapter requested is relevant to this issue and then
      tailor the production to only those sections that the Court deems
      relevant to the discretionary function exception.

      Finally, the Defendants do not understand Plaintiff to be relying on the
      Bivens claims as added justification for the production of the Manuals,
      but if she is, that argument must fail. Solely relevant to the Bivens
      claims is whether any individual Defendants violated a right derived
      from the Constitution, not whether they acted in conflict with BOP
      policy. See Mercaldo, 2016 WL 5851958, at *4 (denying the production
      of state counterpart “Manuals” because § 1983 claim turned on whether
      defendants “violated [plaintiff’s] rights under the United States
      Constitution, not the Department’s own policies”). The Manuals are
      plainly irrelevant to the Bivens claims.

(Doc. 110, pp. 17-20) (internal footnote omitted).

      In her Reply Brief, Plaintiff argues:

      Defendants argue that the “state analog requirement” makes the content
      of the BOP manuals irrelevant to the claims in this case because a
      “plaintiff cannot rely on a federal statute, regulation, or agency policy
      to establish an actionable duty.” [Def. Br. at 14] This mischaracterizes
      Plaintiff's need for the information in the manuals. Plaintiff is not
      relying on the content of the manuals to establish a duty which
      Defendants breached as the basis for the negligence claims. The


                                      Page 40 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 41 of 93




  negligence claims arise from Defendants’ duty, established under
  Pennsylvania law, to exercise due care for the safety of the prisoners in
  their custody. This information is sought not to establish duty, but to
  identify the actions BOP employees are to perform in certain situations
  as well as the information they have available in performing those
  actions. Such information is relevant to the elements of both the Eighth
  Amendment and FTCA negligence claims. Furthermore, information
  about employees’ duties and responsibilities contained in the manuals
  may be useful to support Plaintiff’s claims if those duties are similar to
  the duties imposed under Pennsylvania law. See Chen v. United States,
  854 F.2d 622, 626 (2nd Cir. 1988) (“While violations of federal statutes
  and regulations standing alone are insufficient, these violations do
  support FTCA claims when they constitute violations of duties
  analogous to those imposed under local law.”) Indeed, Cecile Indus.
  Inc. v. United States, 793 F.2d 97 (3d Cir. 1986), cited by Defendants,
  acknowledges that the violation of statutes and regulations is relevant
  to the question whether a state tort has been committed. See Cecile, 793
  F.2d at 100.

  Defendants have not identified the type of privilege, if any, they are
  invoking in their refusal to produce the BOP manual excerpts. To the
  extent Defendants are asserting an executive privilege, they have not
  complied with the Third Circuit requirement to provide an affidavit
  from the head of the agency stating that he or she has personally
  reviewed the material, and which provides “a specific designation and
  description of the documents claimed to be privileged” and “precise and
  certain reasons for preserving [their confidentiality].” See United States
  v. O'Neill, 619 F.2d 222, 226 (3d Cir. 1980) (quoting Smith v. Fed.
  Trade Comm'n, 403 F. Supp. 1000, 1016 (D. Del. 1975) (emphasis
  added)). The affidavit of BOP counsel Jonathan Kerr does not satisfy
  these requirements because he is not the head of the agency and because
  the affidavit does not provide precise reasons for preserving the
  confidentiality of each manual portion Plaintiff seeks.

  Even if Defendants had adequately supported their assertion of
  privilege, it would, at most, be a qualified privilege subject to the
  Court’s balancing of the government’s need for secrecy with the
  Plaintiff’s need for the information. Defendants’ asserted reasons for
  refusing to produce the manual sections are insufficient, given that
  Plaintiff’s counsel have already reviewed them and determined that


                                   Page 41 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 42 of 93




      they contain discoverable information and a protective order is in place
      which will safeguard the dissemination of the information. For all of
      these reasons, Defendants have not satisfied their burden of
      demonstrating that any privilege applies and precludes production. If
      needed to resolve this dispute, Plaintiff would be amenable to the
      Court’s conducting an in camera inspection of the requested material.

      Defendants argue that because they have produced other documents
      which contain information that may be relevant to the discretionary
      function exception, the Court should preclude Plaintiff from obtaining
      relevant information in these manuals. [Def. Br. at 15] This approach is
      patently contrary to the provision in Rule 26 that the scope of discovery
      encompasses any information that is relevant. It is not up to Defendants
      to choose which information Plaintiff may use to litigate his case.

(Doc. 117. pp. 10-13).

      In their Sur-Reply, Defendants argue:

      Plaintiff tellingly sidesteps Defendants’ challenge to articulate the
      relevance of large swaths of the requested 22 Chapters of its
      confidential Manuals. There is no excuse for Plaintiff not to tailor her
      request to topically-relevant sections given that the BOP afforded her
      lawyers two full days’ access to the Manuals. To be clear, for the
      reasons stated in their Opposition, Defendants contend that the Court
      should order production of none of the Manual sections. But the sheer
      scope and the facial irrelevancy of her request belies Plaintiff’s
      insistence that she seeks only information relevant to the issues in this
      case. Nor has Plaintiff articulated how need for this information
      outweighs the United States’ obvious and well-supported security
      concerns.

      Finally, Plaintiff contends that the Manuals are relevant to her Bivens
      claims, even though those claims must turn on purported violations of
      the Constitution rather than internal BOP rules and regulations. Not
      only does she not bother to articulate that relevance, Plaintiff does not
      attempt to distinguish Mercaldo v. Wetzel, wherein another court in this
      District denied the production of similar materials, reasoning, as
      Defendants do here, that the § 1983 claim turned on whether defendants
      “violated [plaintiff’s] rights under the United States Constitution, not


                                      Page 42 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 43 of 93




      on the Department’s own policies.” 2016 WL 5851958, at *4 (M.D. Pa.
      Oct. 6, 2016) (Carlson, M.J.) (citing Huertas v. Beard, No. 10-cv-10,
      2012 WL 3096430, at *5 (W.D. Pa. July 30, 2012) (“Whether the
      defendants have acted in strict accordance with [the policy] is not at
      issue, because we are not concerned with the possible violation of
      internal prison policy but rather the alleged violation of plaintiff’s
      federal constitutional rights, which exist quite independently of any
      authorization contained in [the policy].). Consistent with this precedent,
      this Court should deny Plaintiff’s motion to compel production of
      irrelevant and sensitive Manuals.

(Doc. 118, pp. 6-7) (internal footnotes omitted).

      Plaintiff seeks to obtain portions of three internal BOP manuals: CIMS

(Central Inmate Monitoring System), chapters 1, 2, 4, 5, 6, 9, 10 & 11; SIS (Special

Investigative Services), chapters 1, 4, 5, 6, 8, 9, 11, 12, and 13; and CSM

(Correctional Services Manual), chapters 1, 4, 5, 6, and Attachment A.

      Defendants object to the production of these manuals for three reasons: (a)

they are not relevant to the issue of negligence or violation of Constitutional rights

by government employees; (b) because the manuals are “sensitive” the burden to

produce is overbroad and outweighs the benefit; and, (c) the manuals are protected

by the law enforcement privilege.

                   a.     Whether the Procedure Manuals are Relevant to Plaintiff’s
                          FTCA or Bivens Claims

      Last year our Eastern District Colleague Judge Rufe set forth the standard of

proof for negligence by corrections officials in a federal prisoner case and described

the “discretionary function exception” to the negligence standard:



                                       Page 43 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 44 of 93




      “To prevail under Pennsylvania negligence law, a plaintiff must show
      a duty, breach of duty, actual loss or harm, and a causal connection
      between the breach and the harm.” The government’s duty of care in
      cases involving federal prisoners is one of ordinary diligence. More
      specifically, the correctional institution's duty to a federal inmate is “to
      exercise reasonable care and diligence to protect the prisoner from
      danger, known to or which might reasonably be apprehended by [the
      government].”

      The FTCA waives sovereign immunity for claims related to injuries
      “caused by the negligent or wrongful act or omission of any employee
      of the government while acting within the scope of his office or
      employment.” This waiver, however, does not apply to claims based
      upon the performance of, or failure to perform, a discretionary function.
      The government has the burden of proving the applicability of the
      discretionary function exception. In determining whether the
      discretionary function exception applies, the Third Circuit has
      instructed courts to use the two-step Mitchell analysis.

      At step one, a court must determine whether the act giving rise to the
      alleged injury involved “an element of judgment or choice.” If a
      “federal statute, regulation, or policy specifically prescribes a course of
      action for an employee to follow,” and the employee did not follow it,
      the discretionary function exception does not apply because the
      employee had no choice but to follow the directive. If this is the case,
      the government is not immune from liability, and the inquiry is
      complete.

Bistrian v. Levi, No. CV 08-3010, 2020 WL 6951048, at *26 (E.D. Pa. Aug. 21,

2020) (internal citations omitted).

      By suggesting that the manuals and the policies they announce are “not

relevant” Defendants are necessarily taking the position that they will not rely on

any of the manuals to establish that the officers conduct was in conformity with the

regulations. If a federal corrections employee follows clear policy directives, the



                                        Page 44 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 45 of 93




employee does not have a discretionary function and the FTCA waiver of sovereign

immunity does not apply. Unless Defendants are willing to unconditionally stipulate

that they will not rely on these manuals to establish that the corrections officials

acted in conformity with established policy, the manuals are relevant to the

negligence issue.

      The application of manuals requirements to the conduct of the officers in the

Bivens context is less clear. Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), recognizes an implied cause of action directly

under authority of the U.S. Constitution, where there is an absence of any statute

specifically conferring the cause of action. In Ziglar v. Abbasi, 137 S. Ct. 1843

(2017), the Supreme Court recognized Bivens actions but held that it will now take

a more “cautious” approach to each Bivens case presented to the Court to determine

if the action falls under the previous Bivens claims and will not accept a Bivens action

that is brought in a new context. See also, Vanderklok v. United States, 868 F.3d 189

(3d Cir. 2017). Plaintiff has not explained how any of the requested chapters would

apply to proof of her Bivens claim or a possible defense.

                    b.     Whether Plaintiff’s Request for Certain Policy Manual
                           Chapters is Overbroad or Burdensome

      Plaintiff’s counsel was given an opportunity for a confidential review of the

manuals in question but was not permitted to make copies. While the requested

chapters may not ultimately be used at trial, making copies of a fixed set of materials


                                        Page 45 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 46 of 93




is not an overbroad or burdensome request in this context. In addition, these select

Manual chapters are subject to the confidentiality agreement and Order (Doc. 43,

44). Defendants have the option to mark these manuals “Confidential” and thereby

limit the possibility of public disclosure. The requested portions of these three

manuals clearly fall within the definition of “Confidential Information” as defined

in paragraph 1 on page 4 of the Confidentiality Order (Doc. 44). Defendants also

have the option of marking these manual excerpts as “Prohibited Confidential

Information” as defined in paragraph 14 on pages 9-10 of the Confidentiality Order

(Doc. 44) providing an additional layer of protection for security sensitive

information.

                   c.    Whether the Policy Manual Chapters are Subject to Law
                         Enforcement Privilege

      In opposing the assertion of privilege Plaintiff argues that Defendants have

not “complied with the Third Circuit requirement” to provide an affidavit from the

head of the agency stating that he or she has personally reviewed the material, and

which provides “a specific designation and description of the documents claimed to

be privileged” and “precise and certain reasons for preserving [their

confidentiality].” See United States v. O'Neill, 619 F.2d 222, 226 (3d Cir. 1980)

(quoting Smith v. Fed. Trade Comm'n, 403 F. Supp. 1000, 1016 (D. Del. 1975)

(emphasis added)). Plaintiff argues that the affidavit of BOP counsel Jonathan Kerr

does not satisfy these requirements because he is not the head of the agency and


                                      Page 46 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 47 of 93




because the affidavit does not provide precise reasons for preserving the

confidentiality of each manual portion Plaintiff seeks.

      Without deciding whether the objection and affidavit must come from the

agency head I have determined that the affidavit of Attorney Kerr is not persuasive

considering the stipulated confidentiality Order (Doc. 44). Defendants’ reliance on

the well-crafted opinion of Judge Carlson in Mercaldo v. Wetzel, No. 1:13-CV-1139,

2016 WL 5851958 (M.D. Pa. Oct. 6, 2016) is distinguishable. In Mercaldo the

inmate-plaintiff was proceeding pro se and still in custody creating immediate

security concerns not present here. Accordingly, Defendants are instructed to turn

over copies of the requested manual provisions with whatever designation they

determine is appropriate under the confidentiality order.

      Should Defendants conclude that the stipulated confidentiality order is

insufficient to protect the government’s legitimate security interests they may file a

copy of the specific policies or passages for in camera review along with a detailed

description of how allowing Plaintiff’s counsel to have copies of the policies they

have already read would compromise security in the manner described, and by the

deadline specified, in Section V of this Opinion.




                                       Page 47 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 48 of 93




        9.    Requests for Production #22, 27 & 28 (Inmate violence
              reports)

  The relevant requests and responses are reproduced below:

  Document Request #22 (Discipline reports for inmate on inmate
  violence:

  22. Documents related to the disciplinary process for the inmates
  involved in the inmate-on-inmate violence incident reports already
  produced. This request includes DHO/UDC reports, DHO/UDC
  packets, formal statements by inmates, interview documents, evidence,
  staff reports, hearing testimony, and statements made at DHO/UDC
  hearings)

  The SIS Case files and inmate names are:

  CAA-14-0060       Juan Gamez-Salas, Bernard Soto
  CAA-14-0069       Wilson Serrano, Juan Gamez-Salas
  CAA-14-0082       James McCombs, Oscar Mitchell
  CAA-14-0092       Tony Edwards, Jan Stevens
  CAA-14-0100       Gerwer Perez-Perez, Jerry Walton
  CAA-14-0027       James Cherry, Barry Garcia
  CAA-14-0029       Wilson Serrano, Junior Tomlinson
  CAA-14-0030       Stephen Berry, Michael Lavoie
  CAA-14-0033       Luis Guevera, Christopher Jameson
  CAA-14-0034       Leslie Bryant, Markala Moore
  CAA-14-0048       Timothy Blalock, Juan Gamez-Salas
  CAA-14-0052       Harry Burdick, Rafael Espinoza-Lopez
  CAA-14-0071       James McCombs, Christopher Thompson
  CAA-13-0123       Laguerre Payan, Lawrence Wallace
  CAA 13-0126       Lenny Ramirez-Gomez, German Sanchez-Guzman
  CAA-13-0132       Jose Crespo-Jimenez, Rudy Paderez
  CAA-13-0150       Juan Gamez-Salas, Juan Ortiz
  CAA-13-0153       Marcus Cunningham, Alfredo Delgado
  CAA-13-0164       Adrian Cortez-Estrado, Martin Perez-Perez
  CAA-13-0919       Juan Gamez-Salas, Raul Santana-Garcia

  Response: After concluding a reasonable search, the United States was
  unable to locate responsive information for CAA-13-0132, CAA-13-


                                Page 48 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 49 of 93




      0164, or CAA-14-0100. As for the other incidents, the United States
      objects to the production of that information as overly broad and
      irrelevant to the parties’ claims or defenses and disproportional to the
      needs of the case. Responding to the Request would also impose and
      undue burden.

(Doc. 103-2, pp. 8-10).

      Document Request #27 (Administrative Remedy Requests re:
      violence involving named Defendants from 2009 to 2014):

      27. Administrative Remedy documents filed by inmates about violence
      in the SHU at USP Canaan for the time period 2009 through 2014 and
      about any of the named Defendants.

      Response: By national policy, the Bureau of Prisons preserved
      administrative remedy case files for only three years. The United States
      also objects to the production of this information as irrelevant to the
      parties’ claims or defenses and disproportional to the needs of the case.
      The Request would also require Bureau of Prisons Personnel to invest
      an overly burdensome amount of time to generate a response.

      Document Request #28 (Form SF-95’s re: violence in Canaan
      SHU):

      28. Form SF-95’s (and responses and appeals) submitted to the
      Northeast Regional Office by USP Canaan inmacts [sic] about violence
      in the SHU at Canaan and about any named defendants in this case, for
      the time period 2009-2014.

      Response: The United States objects to the production of this
      information as irrelevant to the parties’ claims or defenses and
      disproportional to the needs of the case. The Request would also require
      the Bureau of Prisons personnel to invest an overly burdensome amount
      of time to generate a response.

(Doc. 103-2, pp. 11-12).

      In support of Request #22, Plaintiff argues:



                                      Page 49 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 50 of 93




  Defendants response- unable to locate responsive documents for three
  of the twenty incidents and object to the remaining seventeen incidents
  - “overly broad and irrelevant… disproportional to the needs of the
  case.” Defendants also assert that “responding to the Request would
  also impose an undue burden.” [Ex.P-2 at #22]

  The inmate disciplinary documents are relevant and discoverable.

  An issue in this case is that conduct of BOP staff was a proximate cause
  of inmate on inmate violence in the SHU and that this longstanding
  violence was a cause of the subject assault. The information in the
  requested documents makes it more or less likely that this assertion is
  true, thus making it relevant and discoverable.

  This request seeks the SHU inmates’ versions of the assaults, which
  may be different from BOP staff members’ versions in the documents
  which have been produced. This information also likely includes the
  reasons underlying the assault, which will not likely be found in any
  other documents, unless the inmate files an administrative remedy or
  tort claim (both of which have also been requested).

  The BOP disciplinary process reveals why these documents are
  discoverable. Under that process, inmates are permitted to state their
  version of the event underlying the incident report that was issued to
  them by staff. The staff member investigating the incident is required
  to interview the involved inmates and witnesses and record their
  statements. [See PS 5270.09, Ex.P-6 at 18] The investigator is required
  to record all actions taken on the incident report and then forward the
  materials to staff members at the initial disciplinary hearing. [Id. at 20]
  The reverse side of the incident report is where the staff investigator is
  supposed to include his or her notes about the interviews. [See blank
  Incident Report, Ex.P-9]

  All incidents at issue here involved fights or assaults, which are
  required to be referred to the Disciplinary Hearing Officer (DHO).
  [Ex.P-6 at 20] Inmates may make statements and present documents at
  DHO hearings. [Id. at 29] Witnesses’ statements are contained in
  “investigation materials” presented to the DHO. [Id. at 30] After the
  disciplinary process, a DHO report is issued. [Id. at 34] A record of the
  DHO hearing and documents are kept in the inmate's central file.


                                   Page 50 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 51 of 93




      Information from the hearing is placed in the SENTRY computer
      system in the inmate’s Chronological Disciplinary Record. [Id. at 34]
      An inmate can appeal a negative finding by the DHO by filing an
      Administrative remedy (BP-10) to the Regional Director. [Id. at 35]

      Defendants should be compelled to produce the documents.

      Defendants’ objections are unsupported and should be overruled. First,
      the request is not overly broad. The first iteration of this request
      contained a much more expansive time frame – from January 1, 2009
      to May 16, 2014. [RPD # 24 to Kaszuba, Ex.P-7 at 7] Over the course
      of the parties’ negotiations, Plaintiff significantly narrowed the time
      frame to May 1, 2013 to May 16, 2014. Defendants responded partially,
      by producing some incident-related documents for twenty inmate-on-
      inmate assaults in the SHU. However, no inmate disciplinary
      documents were produced, and only the first page of each incident
      report was produced. Plaintiff has repeatedly followed up, to no avail.
      [See, e.g., 03/12/19 letter at 3, Ex.P-10]

      Defendants’ relevance objection is baseless, as the question of whether
      staff misconduct at USP Canaan played a role in the longstanding
      inmate violence problems in the SHU is central to the case. The
      documents produced thus far consist solely of staff members' versions
      of the stories behind these assaults. Inmates' versions of what occurred
      in the cell (and beforehand) have not been produced. Disclosure of
      inmates’ statements/versions of these assaults is not “disproportional,”
      it is essential.

      Defendants cannot show undue burden, thus their objection is invalid.
      Plaintiff significantly narrowed the scope of this request to only twenty
      in-cell violence incidents. Some of the incidents involve the same
      inmates, which reduces the number of files that need to be searched.
      The Court should overrule Defendants’ objections and order production
      of requested disciplinary documents, including missing reverse sides of
      Incident Reports.

(Doc. 98, pp. 13-16) (emphasis in original) (internal footnote omitted).

      In support of Requests #27 & 28, Plaintiff argues:

      Administrative Remedies (BP-8, BP-9, BP-10, and BP-11)

                                      Page 51 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 52 of 93




  Defendants’ response- BOP preserves administrative remedy case files
  for only three years; objection-irrelevant; disproportional-burdensome.
  [Ex.P-2 at #27]

  The Administrative Remedy and Tort Claim documents are relevant
  and discoverable.

  Information contained in inmates’ administrative remedy documents
  (including appeals and responses) is highly relevant to the Bivens and
  the FTCA claims in this case. There are numerous factual issues in
  dispute regarding how the SHU was operated, how staff treated
  inmates, and whether staff followed the official BOP policies and
  procedures with regard to inmate safety and security during this time
  frame. Defendants have provided some documents containing the
  official BOP policies and procedures that staff were required to follow.
  What is wholly missing from the discovery so far is information from
  the inmates who lived in the SHU during the time period leading up to
  the assault on Mr. Sayles. The documents sought here are vital to
  Plaintiff's claims because they contain the inmates’ version of what was
  happening in the SHU and, critically, whether Defendants knew about
  the inmate violence yet failed to take any steps to stop it. This
  information is needed to resolve the factual disputes and cannot be
  supplied through the official BOP policies and procedures or through
  the depositions of BOP employees. Plaintiff lacks any other means to
  obtain this information.

  In Beck v. City of Pittsburgh, 89 F.3d 966, 973 (3d Cir. 1996), the Third
  Circuit held that prior written complaints regarding the use of excessive
  force by an individual officer “were sufficient for a reasonable jury to
  infer that the Chief of Police of Pittsburgh and his department knew, or
  should have known, of [the officer’s] violent behavior in arresting
  citizens.” Beck involved Monell claims against a municipality based on
  a longstanding policy and practice of condoning police officers’
  violence against citizens. Although there is no Monell claim in this case,
  Beck’s reasoning applies here, Plaintiff alleges that inmates’ complaints
  of prior incidents of inmate-on-inmate violence in the SHU, caused by
  staff misconduct, provided notice to the BOP of this ongoing problem.
  This is directly relevant to the causation and proximate cause
  components of FTCA negligence claims. Defendants asserted a lack of
  proximate cause as an affirmative defense in their Answer [ECF No. 26


                                   Page 52 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 53 of 93




  at 4] thereby placing this issue in dispute and making this information
  relevant and discoverable. This information is also relevant to the
  Eighth Amendment failure to protect and failure to intervene claims
  against the individual Bivens defendants, because it makes it more or
  less likely that these defendants knew of the substantial risk of serious
  harm posed to Mr. Sayles in the SHU. See Farmer, 511 U.S. at 834
  (evidence relating the prevalence of violence could show knowledge on
  the part of prison defendants about the risk of harm to inmates). To the
  extent the administrative remedies include complaints about any of the
  named Defendants, this information is relevant to the FTCA intentional
  infliction of emotional distress claims against the United States.

  The administrative remedy information is discoverable because it
  would lead to the identification of potential witnesses with relevant
  information about the problem of inmate violence in the SHU.

  Defendants should be compelled to produce these documents.

  Plaintiff’s request for administrative remedy documents has been
  wrongly obstructed by Defendants. Plaintiff first requested these
  documents on November 22, 2017 at RPD #27 directed to Defendant
  Ebbert. Defendants first responded that they had provided Donshay
  Sayles’ complete file and that any administrative remedies he had filed
  would be in that file. [Ex.P-11 at 2] After Plaintiff followed up on this,
  explaining that this request does not seek administrative remedies in
  Mr. Sayles’ file and that the administrative remedies sought are relevant
  to the allegations that the assault on Mr. Sayles stemmed from the
  longstanding problem of SHU violence at Canaan [Id. at “Plaintiff’s
  Reply”], Defendants asserted that Administrative remedies cannot be
  sorted according to subject matter but are, instead only organized
  according to the inmate’s name. [Id. at “Defendants’ Additional
  Response”]

  Plaintiff’s counsel then located information indicating that the BOP can
  and does keep track of administrative remedies by topic. For example,
  Program Statement 1330.018 (Administrative Remedies) refers to both
  “abstracts” and “subject codes” for administrative remedies which are
  to be input into the BOP’s computer system, known as “SENTRY.”
  [See PS 1330.018, p.3 Section 5a.(6), Ex.P-12] The Program Statement
  also provides that the “abstract” description of the issue raised in the


                                   Page 53 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 54 of 93




  administrative remedy “shall be taken from the response’s first
  paragraph” and “abbreviations may be liberally used, as long as they
  are easily understood, to allow as complete a description of the issue in
  the 50 characters allotted.” [Id. at pp. 10-11 “Index Completion”
  (emphasis added)]

  Plaintiff then reasserted this request on March 12, 2019 and asked for a
  retention schedule for Administrative remedies. [Ex.P-10 at 5] In May
  2019, Defendants produced a retention schedule which provides that
  these documents are to be retained until three full years after the
  administrative remedy response is completed. [See Ex.P13 at 1
  (retention schedule)] The Retention Schedule also provides that
  Administrative Remedies Indexes are to be maintained in a computer-
  accessible form for 20 years, then destroyed. [See id.] The
  Administrative Remedy Program Statement provides that Indexes and
  Responses are to be made available to the public. [Ex.P-12, PS
  1330.018 at p. 11, Section 14]

  On August 2, 2019, Plaintiff’s counsel again followed up on the request
  for administrative remedies, seeking an index and other information
  which would enable Plaintiff to determine whether any responsive
  documents may still be in existence. [See Ex.P-14]

  Defendants have not produced the requested index or any other
  information which would help determine if any responsive documents
  exist. Instead, in their January 24, 2020 response, Defendants revert to
  the statement that “Administrative Remedy case files are preserved for
  three years.” [Ex.P-2 at #27] Plaintiffs do not dispute that this is the
  general BOP policy. However, at this stage of the discovery wrangling
  over administrative remedies, the issue is whether any responsive
  administrative remedy files are still in existence – given that the original
  request sought administrative remedies for the time period 2009 to 2014
  and the BOP policy requires that the case files be preserved for a full
  three years after the final response is issued. [Ex.P-13 (retention
  schedule)] The length of time for a final response to be issued, after the
  administrative remedy program’s three levels have been completed,
  could vary considerably. For example, if an inmate file an
  administrative remedy about SHU violence at Canaan on January 1,
  2013 and a final response was not issued by the BOP until January 1,
  2016, then under BOP policy, the administrative remedy case file


                                    Page 54 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 55 of 93




      would be required to be preserved for a full three years - until January
      1, 2019.

      Plaintiff submits that a five-year period of time is not unduly
      burdensome and is in line with the general temporal limits established
      for discovery in this Circuit. See Fassett, 319 F.R.D. at 157 (noting that
      courts in the Third Circuit have applied “a default position of limiting
      discovery to no earlier than five years from the date on which the
      allegedly tortious conduct occurred”) (citations omitted).

      In light of the relevance of the administrative remedies to Plaintiff’s
      claims and Defendants’ ongoing and baseless resistance to producing
      them, Plaintiff asks the Court to order the production of these
      documents.

      The information sought in this request is highly relevant to both the
      Bivens and FTCA claims and defenses in this case, as ongoing inmate-
      on-inmate violence in the SHU is alleged to have been a cause of the
      assault on Mr. Sayles.

(Doc. 98, pp. 21-26) (emphasis in original) (internal footnotes omitted).

      Defendants address Item #22 at two parts of their Brief. They reported that

documents related to the following three SIS case files could not be located: CAA-

13-0132, Jose Crespo-Jimenez, Rudy Paderez; CAA-14-0100, Gerwer Perez-Perez,

Jerry Walton; and CAA-13-0164, Adrian Cortez-Estrado, Martin Perez-Perez. In

support of their position, Defendants submitted a declaration, which states in

relevant part that:

      a.     there is no RIDS policy specific to DHO Reports. A record copy
             of the DHO report is to be stored in the respective inmate’s
             Central File maintained at the current or last institution or facility
             of confinement, and archived once an inmate releases from their
             federal term and the supervised release term expires. While not
             required, often Discipline Hearing Officers maintain their own


                                        Page 55 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 56 of 93




             DHO report files at the institution. The identified, requested, SIS
             investigative report file numbers were cross-referenced with
             each of the involved inmate’s discipline history in order to locate
             a searched Incident Report Number and date. USP CAA DHO
             files were searched by a government official and all requested
             reports were located and produced except as noted below:

             i.     CAA-13-0132: Jose Crespo-Jimenez, Rudy Paderez.
                    There is no related sustained discipline for either inmate
                    associated with this Case File Number. Thus, there is no
                    responsive DHO report.

             ii.    CAA-14-0100: Gerwer Perez-Perez, Jerry Walton:
                    Gerwer Perez-Pacheco (correct name), Reg. No. 41280-
                    080, received sustained discipline from Incident Report
                    Number 2580048 (5/6/14 incident; 5/29/14 hearing date).
                    DHO records at USP CAA were searched by a government
                    official and the file did not contain the DHO report. On
                    August 14, 2019, Perez-Pacheco released from Big Spring
                    Correctional Center, a GEO Group private contractor-
                    owned and operated facility.

             iii.   CAA-13-0164: Adrian Cortez-Estrado, Martin Perez-
                    Perez. Martin Perez-Perez, Reg. No. 20713-031; IR
                    2479577 (8/13/13 incident; 8/22/13 hearing date). DHO
                    records at USP CAA were searched by a government
                    official and the file did not contain the DHO report. On
                    August 29, 2014, Perez-Perez was a full term release from
                    USP Canaan and his supervised release term expired three
                    years later in 2017.

(Doc. 110-2, p. 15).

      In response to requests for production 27 & 28, as well as related request #22

(for DHO records from 17 incident of inmate-on-inmate violence) Defendants argue

that the requests are “disproportional,” would impose an undue burden, are not

relevant to Plaintiff’s FTCA claims, and are not relevant to Plaintiff’s Bivens claims.


                                       Page 56 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 57 of 93




      On the issue of the disproportionality of the requests, Defendants argue:

      Through Items 22, 27, and 28, Plaintiff seeks all inmate allegations,
      statements, complaints, or claims regarding prior incidents of inmate-
      on-inmate violence in the SHU over the course of years. Most saliently,
      Plaintiff requests all such complaints by any inmate at Canaan. Also
      discoverable, according to Plaintiff, are prior allegations of misconduct
      regarding the individual Defendants. These requests also are for all
      complaints over the course of years from all inmates at Canaan. Not
      only would the burden of such a production on the Defendants be
      disproportional to the needs of the case, but such allegations have no
      bearing on either the FTCA or the Bivens claims.

(Doc. 110, p. 6).

      On the issue of undue burden, Defendants argue:

      Plaintiff’s requests are, indeed, quite burdensome. To demonstrate, the
      Defendants have supplied the Court a declaration from Jonathan Kerr,
      counsel for the Bureau of Prisons (“Kerr Dec.”), explaining the steps
      the BOP would have to undertake to respond to these requests.
      Regarding the requested “administrative remedies,” Mr. Kerr explains
      that, because the actual remedy forms are stored in hard copy rather
      than electronic form, it is impossible for the BOP to retrieve the
      requested documents through a simple electronic query. Kerr Dec. ¶12.
      Moreover, the administrative remedy forms are not organized by topic
      (i.e., inmate-on-inmate violence), but rather by remedy ID Number. Id.

      Given these circumstances, if the BOP were ordered to make this
      production, it would first have to query an electronic index of
      administrative remedies. This index does not contain the actual remedy
      forms, but it does incorporate certain codes that the BOP could use to
      cull the potential universe. Id. ¶4, 13. The codes are not sufficiently
      specific for the BOP to search for “inmate on inmate” violence, or the
      like. Id. Nor is the index searchable by individual Defendant name. Id.
      The most specific queries the BOP can perform are for all claims
      regarding the SHU and all claims of alleged staff misconduct (i.e., not
      particular to the individual Defendants). Id. Each item returned would
      then have a 50 character maximum description of the nature of the
      claim.


                                      Page 57 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 58 of 93




  The BOP conducted that index search for administrative remedies at
  Canaan between 2009 and 2014 concerning the SHU and alleged staff
  misconduct, resulting in 696 hits. Id. ¶¶14-16. For each of those hits,
  the BOP would then have to secure the inmate’s file, manually search
  it, and scan the relevant contents. Mr. Kerr estimates that it would take
  15 minutes to review each inmate file. Id. ¶16. Multiplied by the
  universe of 696 hits from the index, it would take 174 hours just to do
  the manual review of the inmate files. Id. This estimate is for the
  administrative remedies search only.

  Regardless, Plaintiff is far from the first to seek production of prior,
  unrelated inmate allegations and complaints, and courts in this District
  routinely refuse such requests as overbroad, irrelevant, unreasonably
  burdensome, and seeking to elicit private information. In Mercaldo v.
  Wetzel, 2016 WL 5851958 (M.D. Pa. Oct. 6, 2016), for example,
  Magistrate Judge Carlson denied a discovery request seeking “any and
  all grievances . . . concerning the treatment of inmates by defendants[.]”
  As the court explained, “[t]hese are precisely the kinds of sweeping,
  generalized and overly broad discovery requests judges in the Middle
  District of Pennsylvania have rejected as not only overly broad, but
  unduly infringing upon the privacy interests of other inmates who may
  have sought to grieve unrelated issues they had with staff.” Id. at *4.

  The outcome in Mercaldo is more the rule than the exception. In
  Montanez v. Tritt, 2016 WL 3035310, at *4 (M.D. Pa. May 26, 2016),
  District Judge Mariani denied as “overly broad, irrelevant, confidential,
  bear[ing] no sufficient connection to the case, and rais[ing] obvious
  privacy and security issues” a document request seeking “[a]ll incident
  reports that evidence, mention, or refer to incident of inmate on-inmate
  assault [sic] since May 29, 2009.” In Lofton v. Wetzel, 2015 WL
  5761918, at *2 (M.D. Pa. Sept. 29, 2015), Chief District Judge Conner
  dismissed as a “grossly overstated fishing expedition” a discovery
  request seeking “all incident reports” regarding staff assaults on
  inmates. Over and over again, courts in this District deny the very sort
  of discovery that Plaintiff seeks here. See, e.g., McDowell v. Litz, 2009
  WL 2058712, at *2 (M.D. Pa. July 10, 2009) (Rambo, J.) (denying as
  “overbroad and overly burdensome” and on privacy grounds an
  inmate’s request for “any and all grievances, complaints or other
  documents . . . concerning harassment, and or mistreatment of inmates’
  visitors . . . during the years of 2006 up until 2008[.]”); Torrez v. Clark,


                                    Page 58 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 59 of 93




      2011 WL 4898168, at *2-3 (M.D. Pa. Oct. 13, 2011) (similar);
      Callaham v. Mataloni, 2009 WL 1363368, at *3-4 (M.D. Pa. May 14,
      2009) (similar). This Court should do the same, as imposing this burden
      on the Defendants is disproportional to the needs of the case not only
      because of the amount of time it would take to comply, but also
      because, as explained immediately below, the materials are not relevant
      to Plaintiff’s claims.

(Doc. 110, pp. 7-9).

      Defendants also argue that requests for production 22, 27, and 28 are not

relevant to the FTCA claims because:

      Plaintiff cites no authority for the proposition that a defendant’s acts or
      omissions in unrelated, prior incidents (negligent or not) can be
      probative of whether a defendant was negligent in a subsequent case.
      While courts routinely consider prior incidents in the contexts of
      employment law (e.g., comparators), and even in products liability torts
      where evidence of prior, unrelated injuries can put a manufacturer on
      notice of a defect (see, e.g., Medina ex rel. Betata v. Rose Art Indus.,
      Inc., 2003 WL 1877563 (E.D. Pa. Feb. 28, 2003)), the United States is
      unaware of analogous authority in the negligence context.

      Plaintiff’s FTCA claims turn on whether the United States was
      negligent for celling Wing with Sayles and for intervening in the
      altercation in the manner it did. The Complaint’s allegations reveal that
      Plaintiff understands she will have to prove those negligence claims
      based on what Defendants knew about Sayles and Wing, not on what
      they knew about prior incidents involving neither inmate. Specifically,
      when pleading her negligence claim under the FTCA for celling Wing
      with Sayles (Count VI), Plaintiff alleges not that Defendants knew of
      and failed to correct a rampant culture of violence in the SHU, but that
      Defendants were privy to the following “facts” that should have made
      the resulting altercation foreseeable:

             •   Sayles needed protective custody because of his refusal to
                 participate in a group melee while incarcerated at Big Sandy
                 (Compl. ¶170);



                                       Page 59 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 60 of 93




        •    Wing had attacked African American inmates in the recent
             past (Id. ¶172);

        •    Sayles was susceptible to attack from inmates generally for
             being a “check in” and from Wing in particular because he
             is African American (Id. ¶171);

        •    Sayles was at risk of attack because Wing had known
             violent propensities (Id. ¶173); and,

        •    Defendants celled Wing with Sayles without conducting a
             thorough investigation into the backgrounds of both inmates
             (Id. ¶175).

  Consistent with these allegations, the United States concedes that prior
  incidents and allegations involving either Wing or Sayles should be
  discoverable, as such events could impact the foreseeability of the harm
  that eventually befell Sayles after the BOP celled him with Wing. To
  that end, the United States has already produced all disciplinary history
  for Wing and all materials regarding the Complaint’s effort to link
  Sayles’ experience at U.S. Penitentiary Big Sandy with his eventual
  injury at Canaan. See Compl. ¶¶ 32, 42-46 (allegations regarding Big
  Sandy events and their purported relevance to this case).

  Plaintiff’s outstanding requests differ in that they seek information
  about incidents involving neither Wing nor Sayles. But it is irrelevant
  to Plaintiff’s claims whether the BOP was (or was not) negligent in
  failing to prevent a prior inmate altercation. Also irrelevant are
  allegations made by an unrelated inmate against any of the individual
  Defendants. What matters instead is whether the BOP was (or was not)
  negligent in failing to prevent the particular altercation at issue here –
  the one between Wing and Sayles. Unrelated allegations of misconduct
  do not make it any more or less probable that the United States was
  negligent for celling Wing with Sayles or for intervening in the
  altercation in the manner it did, and Plaintiff cites no authority stating
  otherwise.

  Beck v. City of Pittsburgh, 89 F.3d 966, 973 (3d Cir. 1996), cited by
  Plaintiff on this issue, actually supports the United States’ argument.
  While Beck ruled that prior, unrelated incidents of police misconduct
  were probative of the claim at issue, the court reached that conclusion

                                   Page 60 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 61 of 93




      partly “[b]ecause Beck’s claim is not based on ordinary negligence or
      tort principles but on a federal civil rights statute[.]” Id. at 971
      (emphasis added). Beck involved a §1983 claim against a municipality.
      The Third Circuit explained that, “[w]hen a suit against a municipality
      is based on § 1983, the municipality can only be liable when the alleged
      constitutional transgression implements or executes a policy, regulation
      or decision officially adopted by the governing body or informally
      adopted by custom.” Id. It is no surprise, therefore, that “prior
      incidents” were discoverable in that context. But Plaintiff has not
      alleged – and could not allege – a § 1983 action against the United
      States. As much as Plaintiff may wish to put five years of events at USP
      Canaan on trial, the claims she filed do not permit her to do that.

      Finally, even if the law permitted Plaintiff to rely on unrelated instances
      of inmate-alleged misconduct, it would not be as simple as pointing to
      the mere existence of prior alleged misconduct and asking the factfinder
      to infer negligence against Sayles. Plaintiff implicitly acknowledges
      this by rationalizing her request with a desire to learn about “the
      inmates’ version of what was happening in the SHU[.]” Motion at 18
      (emphasis added). But an inmate’s “version,” by definition, would be
      of untested veracity and unknown reliability, requiring this Court to
      oversee a “mini” trial for each set of allegations. Doing so would also
      unfairly burden the Defendants, who would have to do their own
      discovery on each incident, including depositions of all inmates and
      BOP staff implicated by each set of allegations.

(Doc. 110, pp. 10-14) (internal footnotes omitted).

      Defendants then argue that requests for production 22, 27, and 28 are not

relevant to the Bivens claims because:

      Plaintiff cites the Supreme Court’s ruling in Farmer v. Brennan, 511
      U.S. 825 (1994), when arguing that unrelated inmate allegations are
      probative of her Bivens claims because it makes it “more or less likely
      that these defendants knew of the substantial risk of serious harm posed
      to Mr. Sayles in the SHU.” Motion at 19. But the standards formed in
      Farmer actually weigh against the production of this information, as
      the Court explicitly rejected a constructive notice standard in favor of
      actual notice for deliberate indifference. That is, in order to prevail, it


                                         Page 61 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 62 of 93




  is not enough for a plaintiff to prove that defendants were on
  constructive notice of a substantial risk of harm and failed to take
  reasonable precautions. It irrelevant, therefore, if Plaintiff can point to
  a history of prior alleged inmate assaults to show that Defendants
  should have known about an increased risk to Sayles. 511 U.S. at 837-
  38. Instead, Plaintiff must prove that the Defendants actually knew (1)
  of that history, (2) that such history put Sayles at substantial risk, and
  (3) that they failed to take reasonable precautionary measures.

  The Court in Farmer did acknowledge that a “well-documented”
  history of inmate attacks could impart actual knowledge of a danger,
  but only where “the defendant-official being sued had been exposed to
  information concerning the risk.” Id. at 842. Critically, the defendants
  in Farmer were high-level BOP officials who would have access to
  such information. Id. at 830 (Two wardens, the Director of the BOP,
  the Director of the BOP North Central Region Official and a Regional
  Office Case Manager). Plaintiff here also originally sought liability
  against high-ranking BOP officials (“Supervisor Defendants”) and had
  similarly argued that those individuals, who had no personal
  involvement in choosing to cell Wing with Sayles, were liable because
  they were privy to but failed to ameliorate systemic issues with
  violence. But because those Supervisor Defendants are no longer party
  to this suit, Plaintiff cannot point to an evidentiary burden she no longer
  has to justify a document request she continues to press in their absence.
  Even if the Supervisor Defendants were still party to this suit, in order
  to determine whether these prior complaints were sufficiently credible
  to put them on “actual” notice, the parties and the Court – as with the
  negligence claims – still would have to investigate and engage in a
  “mini” trial for each one.

  Plaintiff also requests all complaints accusing the individual
  Defendants of wrongdoing, but these materials would be irrelevant
  because allegations are just that – allegations. As with the allegations
  concerning inmate violence, for each complaint against an individual
  Defendant, the parties and the Court would have to launch a separate
  fact finding mission to test veracity and relevance. When considering
  that burden along with the fact that (1) the BOP is unable to conduct
  searches of the administrative remedies by individual Defendant’s
  name, but instead would have to do a manual paper search, and that (2)
  as outline in Section I.A., above, courts in this District routinely deny


                                   Page 62 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 63 of 93




      requests just like Plaintiff’s, this Court should not order the Defendants
      to produce these materials.

(Doc. 110, pp. 14-16) (internal footnotes omitted).

      In her Reply Brief, Plaintiff argues:

      Defendants characterize Plaintiff's FTCA claims as being based on the
      negligence of the United States in celling Wing and Sayles together and
      for “intervening in the altercation in the manner it did.” See Def. Br. at
      6. Defendants again refuse to acknowledge that one of the bases for the
      FTCA claims is the longstanding and pervasive problem of inmate
      violence in the SHU caused by staff misconduct. See Am. Compl., ECF
      No. 23 at ¶¶ 114-117 (alleging that the attack on Mr. Sayles was brought
      about by staff misconduct and that this was a pattern at Canaan); ¶ 139
      (“. . . despite their knowledge of the systemic inmate-on-inmate
      violence in the SHU at USP Canaan and their knowledge of SHU staff's
      direct or indirect involvement … Samuels, Norwood, Ebbert, and
      Kaszuba failed to monitor, supervise, train, investigate and discipline
      SHU staff … to meaningfully address this problem...”); ¶ 162 (re-
      alleging and incorporating by reference the allegations of paragraphs 1-
      161); ¶¶ 163-168 (alleging the duties of correctional officers and other
      prison officials to protect inmates from harm from other inmates, to
      house inmates in a safe and secure manner, to protect inmates from
      known and obvious dangers posed by other inmates, to conduct
      thorough investigations of inmates' backgrounds to provide for safe
      housing of inmates); and ¶ 169 (alleging that BOP supervisory officials
      have a duty to monitor, supervise, train, and discipline correctional staff
      in order to ensure that they carry out their duties so that inmates are
      safely housed and their constitutional rights are not violated).

      Contrary to Defendants' argument (Def. Br. 6-7), even though the
      constitutional claims against Defendants Samuels, Norwood, Ebbert,
      and Kaszuba have been dismissed, the allegations setting forth these
      individuals' acts and omissions support the FTCA negligence claims,
      because they were BOP employees acting within the course and scope
      of their employment. These allegations are expressly incorporated into
      Count VI.




                                       Page 63 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 64 of 93




  Contrary to Defendants' assertion (Def. Br. at 6), prior incidents are
  regularly considered in Pennsylvania negligence cases to demonstrate
  that the tortfeasor had notice that the conditions posed a risk of harm to
  the plaintiff which was reasonably foreseeable. See, e.g., Mistecka v.
  Commonwealth, 408 A.2d 159 (Pa. Commw. 1979) (26 prior instances
  of rock throwing from a bridge created a reasonably foreseeable risk of
  harm); Pearson v. Phila. Eagles, LLC, 220 A.3d 1154 (Pa. Super. Oct.
  11, 2019) (lack of prior instances of assaults meant that the attack on
  plaintiff was not reasonably foreseeable); Manson v. SEPTA, 767 A.2d
  1 (Pa. Commw. 2000) (record contained no evidence of prior incidents
  of dangerous ladder use which would support a finding of reasonably
  foreseeable risk of harm to plaintiff). Here, evidence of past incidents
  of inmate violence in the SHU caused by staff misconduct, and BOP
  employees' failure to address the staff misconduct, are not “unrelated”
  to this case as Defendants assert but play a central role in determining
  the foreseeability of the harm suffered by Mr. Sayles. See Reilly v.
  Tiergarten, 633 A.2d 208, 210 (Pa. Super. 1993) (“A court must
  determine whether an ordinary person would foresee that an injury
  would be a natural, probable outcome of the act complained of.”)

  Past incidents of SHU violence are also relevant to the remaining
  Bivens claims. Defendants assert that past incidents of inmate violence
  cannot be relevant to the deliberate indifference analysis for the
  remaining Bivens claims, because the remaining individual defendants
  are not “high ranking supervisors” and would therefore not have access
  to such information. (Def. Br. at 10-11) However, it remains to be seen
  whether any of the remaining Bivens defendants knew about the
  ongoing inmate violence in the SHU. Given that several of the
  remaining individual defendants were directly involved either in SHU
  Operations (Defendants Sudul, Gonzalez, Hagemeyer) or the operation
  of the SIS Department, which was charged with investigating the
  incidents of inmate violence in the SHU (Defendants Gintz, Pedone,
  Vizcaino), it would seem likely that they would have access to this
  information. At any rate, Plaintiff is not required to prove the merits of
  her Bivens claims at this stage in the proceedings and Defendants'
  speculation as to what may be able to be proven at trial is not a valid
  reason to deny Plaintiff access to this information during the discovery
  phase.




                                   Page 64 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 65 of 93




  Discovery of facts pertaining to past SHU violence will not require
  “mini trials” any more than the disclosure of any other information.

  Defendants' argument regarding “mini trials” (Def. Br. 9, 11) seeks to
  undermine the purpose of discovery by pre-judging facts that Plaintiff
  has not yet obtained. It is not Defendants' prerogative to assess and
  evaluate the facts; this is the fact finder's function. Obtaining and
  evaluating facts derived from other inmates and incidents would no
  more require a “mini trial” than would obtaining facts from any other
  source. The evidentiary value of this information is no different, on its
  face, than that of the documents and testimony of prison staff.
  Following Defendants' argument to its logical conclusion, no
  declarations, affidavits, reports or other BOP-generated documents
  should be obtained by any party through discovery because the
  assertions made within those documents would require a “mini trial.”
  Such a result would be absurd.

  The denial of motions to compel in other cases is not a valid reason to
  deny Plaintiff's motion to compel.

  Defendants' argument at [Def. Br. at 4-5] should be rejected for several
  reasons. First, it is unknown whether the pro se complaints in the cases
  cited by Defendants included allegations which attribute the harm that
  befell the plaintiff to the ongoing violence in the SHU and prison
  officials' knowledge of that substantial risk of harm. None of the
  opinions cited by Defendants discuss the reasons that the prior
  administrative remedies were sought or how the information in those
  remedies tied in with the pro se plaintiffs' claims or theories of liability.
  Here, by contrast, the administrative remedy and incident-related
  information sought plays a key role in proving elements of Plaintiff's
  claims. Second, one of the main reasons given by the courts for denying
  the motions to compel appear to be “security reasons” stemming from
  an unarticulated concern with how information might be able to be used
  outside of litigation purposes by the pro se incarcerated plaintiff.
  Privacy concerns of other inmates also appear to have played a role in
  these rulings, given that inmates' personal information may be included
  in the documents. [Def. Br. at 5] These concerns are not at issue here,
  as Mr. Sayles is no longer in prison and, apart from that, has been
  rendered completely incapacitated from the attack. Moreover, a
  protective order is in place to limit the use of any information which is


                                    Page 65 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 66 of 93




  legitimately considered to trigger security or privacy concerns. Finally,
  using other courts' denials of motions to compel would violate Rule 26's
  directive that the scope of discovery be evaluated with regard to “the
  needs of the case” and with reference to the pleadings filed in this case
  – not based on the pleadings in other cases. See, e.g., Trask v Olin
  Corp., 298 F.R.D. 244, 263 (W.D. Pa. 2014).

  The Need for the Information About past incidents of SHU Violence
  Outweighs the Burden.

  Plaintiffs have repeatedly requested administrative remedy documents
  and were told that remedies were organized by the inmate's name or
  registration number and could not be searched according to topic.
  Despite being asked for the administrative remedy indexes, which
  Plaintiff's counsel learned about through independent investigation, no
  indexes were produced. Now, when faced with Plaintiff's motion to
  compel, Defendants admit in exhibits prepared by Jonathon Kerr, a
  BOP attorney, that indexes can be searched and that such a search can,
  indeed, be done according to topics and sub-topics called subject codes.
  [See First Decl. Of Jonathan Kerr, ECF No. 110-2 at 5-6] Plaintiff also
  learned that a 50-word description of the administrative remedy is
  included in the index. [See id.] And, finally, Defendants relate that they
  have in fact reviewed the indexes, conducted several searches, and
  identified a significant number of remedies which would be responsive.
  [See id.; Def. Br. at 4]

  Nonetheless, Defendants now claim that it would require too much
  effort and time for them to conduct this review and produce the
  requested documents. [See Def. Br. at 4] After over two years of
  repeatedly following up and attempting to overcome Defendants'
  stonewall, Plaintiff finds this excuse exceedingly lacking. Indeed, if
  Defendants had provided the subject matter list and the remedy indexes
  earlier in this case, much of this work could already have been done. At
  this point, Defendants have not even produced the remedy indexes,
  which are supposed to be publicly available.

  The volume of information obtained through Defendants' remedy index
  search weighs in favor of producing this this information, not against
  it. Plaintiff's counsel is willing and able to perform the review of these
  documents and estimates that the time it would take to complete this


                                   Page 66 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 67 of 93




      review may not even approach the time and effort Plaintiff has already
      expended in reaching this point. Similarly, Plaintiff is entitled to review
      the 23 tort claim files identified through Defendants' search [See First
      Kerr Decl., ECF No. 110-2 at 6-7, # 19], as well as any additional files
      located by searching under the “failure to supervise” and “failure to
      train” case sub-type labels which were not included as parameters of
      the search already conducted. [See id. at # 18] Finally, as discussed in
      Plaintiff's opening brief, Plaintiff is entitled to review the disciplinary
      documents for the inmates involved in the 20 SHU assaults previously
      identified by Defendants in discovery.

(Doc. 117, pp. 4-10) (emphasis in original) (internal footnotes omitted).

      In their Sur-Reply, Defendants argue:

      It is irrelevant to this case whether the Defendants were (or were not)
      negligent in failing to prevent prior inmate altercations, so there is no
      need for the Defendants to undertake the herculean effort to search for
      and produce these materials. See First Declaration of Jonathan Kerr, at
      ¶¶ 12-16 (Dkt. No. 110-2). Plaintiff cites to three cases that, she
      contends, support the relevancy and discoverability of these incidents.
      See, e.g., Mistecka v. Commonwealth, 408 A.2d 159 (Pa. Commw.
      1979); Pearson v. Phila. Eagles, LLC, 220 A.3d 1154 (Pa. Super.
      2019); Manson v. SEPTA, 767 A.2d 1 (Pa. Commw. 2000). These cases
      are inapposite, as they establish only that prior, unrelated incidents can
      prove that a defendant was on notice of a particular hazardous
      condition, which notice created an otherwise nonexistent duty on that
      defendant to take reasonable precautionary measures to prevent a
      recurrence. Defendants do not contest this point of law, but it does not
      respond to the substance of their objection.

      It is undisputed that the factual cause of Mr. Sayles’s injuries was an
      inmate-on-inmate attack in the Special Housing Unit of a federal prison.
      It is likewise undisputed that the threat of physical altercations between
      inmates is a known hazard in that setting and that the United States
      owes federal inmates a duty of care. Because these issues are
      undisputed, there is no need to investigate whether prior incidents put
      the United States on notice of a hazardous condition sufficient to create
      a duty.



                                       Page 67 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 68 of 93




  What is disputed, however, is whether Defendants’ misconduct was the
  proximate cause of Mr. Sayles’ injuries. The cases cited by Plaintiff do
  not hold that a defendant’s conduct in a prior incident is probative of
  whether a defendant caused an injury in a subsequent incident. Yet,
  Plaintiff insists that, if she can prove that the Defendants were negligent
  in failing to prevent prior incidents, it would suggest that they were
  negligent here. The law does not allow a factfinder to infer negligence
  from prior negligent conduct, but even if it did, it would require this
  Court and parties first to embark on a “mini trial” to determine whether
  Defendants actually were negligent in those prior incidents.

  Plaintiff’s Reply creates – and then knocks down – a strawman by
  arguing that, if pushed to its logical conclusion, Defendants’ argument
  is that “no declarations, affidavits, reports or other BOP-generated
  documents should be obtained by any party through discovery because
  the assertions made within those documents would require a mini trial.”
  Dkt. No 117 at 8. Defendants make no such argument. Declarations,
  affidavits, and other evidence are distinguishable because the factfinder
  would weigh that evidence as part of the process of determining fault
  in that incident, not fault in a different incident that occurred at a
  different time, concerning different actors, under different
  circumstances. This is why Plaintiff’s contemplated use of these prior
  incidents – to determine whether they were “caused by staff
  misconduct” – would take both the parties and this Court on an
  incident-by-incident frolic and detour.

  Perhaps most critically, courts in this District overwhelmingly deny
  discovery of this exact variety on this exact basis. See Mercaldo v.
  Wetzel, 2016 WL 5851958, at *4 (M.D. Pa. Oct. 6, 2016) (denying a
  discovery request seeking “any and all grievances . . . concerning the
  treatment of inmates by defendants . . . [as] precisely the kinds of
  sweeping, generalized and overly broad discovery requests judges in
  the Middle District of Pennsylvania have rejected as not only overly
  broad, but unduly infringing upon the privacy interests of other inmates
  who may have sought to grieve unrelated issues they had with staff”);
  Montanez v. Tritt, 2016 WL 3035310, at *4 (M.D. Pa. May 26, 2016)
  (denying a discovery request seeking “[a]ll incident reports that
  evidence, mention, or refer to incident of inmate-on-inmate assault [sic]
  since May 29, 2009”); Lofton v. Wetzel, 2015 WL 5761918, at *2 (M.D.
  Pa. Sept. 29, 2015) (dismissing as a “grossly overstated fishing


                                   Page 68 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 69 of 93




      expedition” a discovery request seeking “all incident reports” regarding
      staff assaults on inmates); McDowell v. Litz, 2009 WL 2058712, at *2
      (M.D. Pa. July 10, 2009) (denying a request for “any and all grievances,
      complaints or other documents . . . concerning harassment, and or
      mistreatment of inmates’ visitors” over a two-year period); Torrez v.
      Clark, 2011 WL 4898168, at *2-3 (M.D. Pa. Oct. 13, 2011) (similar);
      Callaham v. Mataloni, 2009 WL 1363368, at *3-4 (M.D. Pa. May 14,
      2009) (similar).

      Plaintiff provides no legal authority to the contrary and, instead,
      attempts to distinguish these sound holdings by noting the plaintiffs
      were pro se. This argument warrants quick dismissal: discovery is either
      appropriate or it is not; the scope of discovery does not turn on the
      representation status of the propounding party. Consistent with the
      wealth of Middle District of Pennsylvania case law on these
      generalized, sweeping requests, the Court should deny Plaintiff’s
      request for this information.

(Doc. 118, pp. 2-5) (internal footnotes omitted).

      Regarding these three unique classes of documents both briefs co-mingle their

arguments in a way that makes it difficult if not impossible for me to sort out the

competing claims. Although I am reluctant to make the parties redo their work, here

I must. Plaintiff’s Brief addresses “Item 22” (the twenty separate incidents involving

inmate on inmate violence) on pp. 9-12 of her brief, (Doc. 98). She then lumps “Item

#27” (Inmate violence reports involving the named Defendants, but not involving

Sayles or Wing) and “Item 28” (Inmate violence documents in Canaan SHU from

2009-2014) in pp. 17-22 of her brief. Defendants’ respond in their brief (Doc. 110)

at pp. 3-12 by lumping the three types of documents together and then adding a




                                       Page 69 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 70 of 93




fifteen-page declaration by Attorney Kerr (Doc. 110-2, Ex. A) and an eight-page

declaration by Attorney Kerr (Doc. 110-2, Ex. B).

      I recognize that both lawyers are acting in good faith to protect their clients’

interests and that the issues here are voluminous, complex, and important. In order

for the Court to give these three unique classes of documents the attention they each

deserve a new motion and new briefs must be filed. Plaintiff should file a new

motion and brief with separate sections on each of the three items (#22, 27, & 28)

describing with particularity what precisely she seeks and why it is discoverable.

Defendants’ should then respond with a brief addressing each section of Plaintiff’s

brief separately. Plaintiff’s motion, brief, and supporting exhibits are due on the date

specified in Section V of this Opinion.

      No other motions or briefs addressing any discovery issues beyond Request

for Production # 22, 27, and 28 will be expected without specific leave of court.

             10.    Request for Production #29 (Defendants’ personnel files)

      The relevant request and response are reproduced below:

      29. All documents from each named Defendant’s BOP personnel file
      containing disciplinary information (including allegations of
      misconduct and any investigations into such allegations, whether or not
      the allegations are substantiated) and performance evaluations.

      Response: Searches conducted by the Bureau of Prisons following the
      parties’ Joint Disclosure Statement dated March 21, 2019, have
      uncovered additional instances of sustained discipline against some of
      the individual defendants in this case, none of which concern Mr.
      Sayles or Mr. Wing. Nevertheless, the production of that discipline or


                                        Page 70 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 71 of 93




      any other materials responsive to this Request is objectionable because
      they are irrelevant to whether the United States was negligent or
      whether any of the individual defendants violated the constitutional
      rights of Mr. Sayles. Moreover, due to the extreme sensitive nature of
      the inquiry and the Request’s failure to incorporate temporal or topical
      limits, the requested production would be disproportional to the needs
      of the case and impose a burden that outweighs any benefit.

(Doc. 103-2, pp. 12-13).

      Plaintiff argues:

      Defendants’ response- objection- irrelevance; disproportional to the
      needs of the case; burdensome. [Ex.P-2 at #29] Defendants also assert
      that information relating to sustained disciplinary action against some
      of the Defendants does not “concern” either Mr. Sayles or Joseph Wing.

      Employees’ disciplinary information is relevant and discoverable.

      This case is about an incident that could not have happened without
      BOP staff’s involvement. Plaintiff asserts that assaults like the one
      carried out on Mr. Sayles had occurred in the past, due to BOP staff’s
      conduct in putting a violent inmate into another inmate’s cell. [ECF No.
      23, Am. Compl. ¶¶ 114, 115] The Amended Complaint further alleges
      that BOP officials both inside and outside of USP Canaan knew about
      these previous attacks and knew about the role played by staff members
      in causing them. [Id. ¶¶ 116-118] Plaintiff further alleges that despite
      having this knowledge, BOP officials failed to take any meaningful
      action to address this problem, thereby resulting in the attack on Mr.
      Sayles. [Id. ¶¶ 123-125] Defendants denied each of these allegations.
      [ECF No. 26, ¶¶ 114-118, 123-125] Therefore, the pleadings
      demonstrate that these issues are “fact[s] of consequence to the
      determination of the action” and any evidence which has “any
      tendency” to make them “more or less probable” is relevant. See Fed.
      R. Evid. 401.

      The disciplinary information in the personnel files is relevant. First,
      allegations of staff misconduct must be investigated. [See PS 1210.24,
      generally, attached as Ex.P-15] If the allegations are proven to be true
      and the employee is subject to discipline, this information would be


                                      Page 71 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 72 of 93




  transmitted to BOP officials responsible for supervising, monitoring,
  and disciplining staff. [See id.] This information is relevant because it
  pertains to the causation (and proximate cause) elements of Plaintiff’s
  negligence claims, because Plaintiff alleges that the United States knew
  about longstanding staff misconduct leading to inmate violence in the
  SHU yet failed to do anything about it and that it was this failure which
  caused the assault on Plaintiff. Past instances of officer misconduct
  which relate to inmates’ safety or security has a direct bearing on the
  foreseeability of risk of harm posed to inmates such as Mr. Sayles.
  “There can be no question of the relevancy of [police personnel files]
  to the allegations of the complaint, particularly where [the complaint]
  specifically alleges the inadequacy of the [municipality's] supervising
  and training of [defendant police officer].” Scouler v. Craig, 116 F.R.D.
  494, 496 (D. N.J. 1987).

  Even if the misconduct allegations in BOP staff’s disciplinary records
  do not pertain directly to the SHU or to violence, they may still be
  relevant if they relate to employees’ failures to perform their duties. See
  Smith v. Donate, M.D. Pa. Civ. No. 10- cv-2133, Mem. Order (June 7,
  2012) (Rambo, J., Carlson, MJ) (conducting in-camera review and then
  ordering production of documents in personnel files related to
  “infractions for failure to report use of excessive force, misconduct
  relating to the preservation of evidence following inmate assaults, and
  neglect of duties in matters affecting institutional security like inmate
  assaults or escapes.”)

  Finally, evidence from the personnel files regarding truthfulness would
  be relevant and discoverable and may be admissible to show “proof of
  motive, opportunity, intent, preparation, plan, knowledge, identity, or
  absence of mistake or accident” on the part of BOP employees. See Fed.
  R. Evid. 404(b).

  Employees’ performance evaluations are also relevant and
  discoverable. For example, if an evaluation pertains to an employee's
  failure to carry out one of his or her duties, this would bear directly on
  the breach of duty element for the negligence claim.

  Defendants should be compelled to produce these documents.




                                   Page 72 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 73 of 93




  Defendants claim that this request is “disproportional” because it lacks
  a subject matter focus or temporal limit. [Ex.P-2 at #29] However,
  without knowing what types of information are contained in
  employees’ files, Plaintiff cannot impose a subject-matter focus for this
  request. The universe of possible subjects covered in documents
  contained in BOP disciplinary files is currently unknown to Plaintiff.
  For example, under Program Statement 1210.24 (Ex.P-15), employee
  misconduct is supposed to be reported to the Office of Internal Affairs.
  [Ex.P-15 at 3] Types of misconduct fall into three “classifications,”
  with Classification 1 being the most serious. [Ex.P-15 at 4-7] Upon
  review of the examples of misconduct given for each classification, it
  appears that a number of them would be relevant to this case. However,
  Plaintiff does not know whether other types of information are
  contained in the personnel files. Therefore, any subject matter limit
  imposed at this point could easily result in the exclusion of relevant and
  discoverable information. Defendants are, in effect, asking Plaintiff to
  order from a menu which has not been provided. With respect to the
  lack of a temporal limit, this request is focused on a discrete number of
  files of BOP staff members who were employed by the agency at the
  time of the assault on Mr. Sayles. Plaintiff's request is proportional and
  in alignment with the scope of Rule 26 and the purpose of discovery.

  Defendants’ statement that the sustained discipline against some of the
  individual defendants in this case “do not concern Mr. Sayles or Mr.
  Wing” again invokes a narrow view of this case which is unsupported
  by the pleadings. Even if the information does not directly involve
  Wing or Sayles, it may well involve staff misconduct at USP Canaan
  which relates to the allegations of longstanding inmate on inmate
  violence.

  This request does not seek highly personal information such as home
  addresses or family members' names. Rather, it focuses on government
  employees' performance of their duties. There is a strong public interest
  in Plaintiff's access to this information. See King v. Conde, 121 F.R.D.
  180, 195 (E.D. N.Y. 1988) (the public’s interest in disclosure of
  government files “looms largest” in civil rights cases).

  Finally, the protective order in place provides ample protection for any
  documents produced in response to this request. The Protective Order
  expressly identifies the personnel and disciplinary records of BOP staff


                                   Page 73 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 74 of 93




      which may contain confidential information as proper subjects of
      protection and contemplates the production of personnel files subject to
      the terms of the Protective Order. [See ECF. 44 at page 3]

      Defendants have not identified any valid reason for withholding this
      information, which is relevant to the staff misconduct allegations in this
      case. Plaintiff therefore asks the Court to order the Defendants to
      produce this information or at the very least provide it to the Court for
      an in camera review.

(Doc. 98, pp. 26-31) (emphasis in original).

      In response, Defendants argue that Plaintiff’s request is too broad and that the

personnel files are not relevant to Plaintiff’s claims. Specifically, Defendants argue:

      Plaintiff urges the Court to order the production of all disciplinary
      information – including unsubstantiated allegations – and all
      performance evaluations of each individual Defendant. Plaintiff
      justifies this request as relevant to her theory that “assaults like the one
      carried out on Mr. Sayles had occurred in the past, due to BOP staff’s
      conduct of putting a violent inmate into another inmate’s cell.” Motion
      at 23.

      Plaintiff never explains why she need not tailor her request to only
      sustained discipline that is topically-relevant to that theory. Her failure
      to do so conflicts with the well-established principle that “the scope of
      [disciplinary] discovery is determined by comparing the allegations
      contained in [the] complaint against the nature of the action addressed
      by the [disciplinary] files, the cause for any prior complaints against the
      [defendants], and the cause for the discipline in any disciplinary
      report.” Lee v. Sgt. J. Smith, 2019 WL 5869747, at *3 (M.D. Pa. Nov.
      8, 2019). “For example, disciplinary records concerning absenteeism or
      tardiness would have no bearing on [Eighth Amendment] claims[.]” Id.

      Consistently, to the extent courts order the production of disciplinary
      information in civil rights actions at all, it is only discipline relevant to
      the particular allegations in the complaint. See, e.g., Lee, 2019 WL
      5869747 (discussed above); Thomas v. Lawler, 2013 WL 1307772, at
      *3 (M.D. Pa. Mar. 28, 2013) (limiting disciplinary discovery to


                                        Page 74 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 75 of 93




      “reprimand[s] for violating an inmate’s First Amendment religious
      rights”); Russell v. Richardson, 2018 WL 8950574, at *2 (D.V.I. Feb.
      16, 2018) (denying all discovery of “disciplinary history, prior
      complaints received, or other past conduct”) (emphasis in original).
      Even in Smith v. Donate, 2012 WL 2061478, *2 (M.D. June 7, 2012),
      a case cited by Plaintiff, Magistrate Judge Carlson ordered the
      production only of instances “in which individual Defendants were
      disciplined for infractions” relevant to the Plaintiff’s claims.
      Additionally, Smith did not order did not direct the production of
      instances of unsustained discipline.

      Plaintiff also cites Scouler v. Craig, 116 F.R.D. 494 (D.N.J. 1987) as
      further support for her request for all discipline. But Scouler was a §
      1983 action against a municipality alleging failure to adequately
      supervise and train a particular officer. Such sweeping allegations
      supporting a materially-distinct claim are not analogous to this case.
      See Williams v. City of Hartford, 2016 WL 1732719, at *6 (D. Conn.
      May 2, 2016) (“The theory for permitting discovery concerning
      disciplinary history is that it may lead to evidence of pattern, intent and
      absence of mistake, or support a plaintiff’s claim for municipal liability
      under Monnell v. Dep’t. of Soc. Serv., 436 U.S. 658 (1978)”). Even still,
      other cases involving Monell claims – which are not at issue here – still
      endeavor to limit discovery of disciplinary information to that relevant
      to the claim’s allegations. See, e.g., Williams, 2016 WL 1732719, at
      *12 (allegations of abuse of power do not convert defendant’s “entire
      personnel file and disciplinary history into discoverable information”).

      At most, therefore, the Court should order the Defendants to produce
      only sustained discipline that is topically-relevant to Plaintiff’s theory
      of BOP staff “putting a violent inmate into another inmate’s cell.”
      Motion at 23. Moreover, because Plaintiff argues that this information
      is useful to prove pattern behavior, it also makes sense to limit the
      production to incidents of discipline in the relatively recent past, such
      as in the five years preceding the incident between Sayles and Wing.
      See Williams, 2016 WL 1732719, at *12 (limiting the production to
      topically relevant discipline over a 27 month period). Discipline that
      occurred in the distant past would not be probative of practices that
      Defendants had at the time of the events underlying this case.

(Doc. 110, pp. 20-23) (internal footnotes omitted).


                                       Page 75 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 76 of 93




      In her Reply Brief, Plaintiff argues:

      Plaintiff maintains that disciplinary and performance related
      information from BOP employees’ personnel files is clearly relevant
      and discoverable. An in camera inspection by the Court of the requested
      material could alleviate Defendants’ concerns.

(Doc. 117, p. 13).

      In their Sur-Reply, Defendants argue:

      Plaintiff seeks the production of all disciplinary information –
      including unsubstantiated allegations – and all performance evaluations
      of each individual Defendant. She curiously justifies this request as
      relevant to her theory that “assaults like the one carried out on Mr.
      Sayles had occurred in the past, due to BOP staff’s conduct of putting
      a violent inmate into another inmate’s cell.” Dkt. No. 98 at 23
      (emphasis added). But Plaintiffs’ stated need for the information – to
      determine whether staff had ever been disciplined for “putting a violent
      inmate into another inmates cell” – is significantly narrower than her
      request. Even if the Court accepted Plaintiff’s articulated “need,” which
      Defendants maintain is illegitimate, see supra Part I, the Court, at most,
      should order Defendants to produce only those portions of the
      individual defendants’ personnel files that pertain to sustained
      discipline for placing a violent inmate into another’s cell. Dkt. No. 98
      at 23.

      As Defendants argued in their Opposition, “the scope of [disciplinary]
      discovery is determined by comparing the allegations contained in [the]
      complaint against the nature of the action addressed by the
      [disciplinary] files, the cause for any prior complaints against the
      [defendants], and the cause for the discipline in any disciplinary
      report.” Lee v. Sgt. J. Smith, 2019 WL 5869747, at *3 (M.D. Pa. Nov.
      8, 2019). “For example, disciplinary records concerning absenteeism or
      tardiness would have no bearing on [Eighth Amendment] claims[.]” Id.

      Plaintiff makes no effort to reconcile the breadth of her requests with
      the holding in Lee, or in any of the other cases cited by Defendants,
      including others issued by courts in this District. See Smith v. Donate,
      2012 WL 2061478, *2 (M.D. June 7, 2012) (ordering the production
      only of instances “in which individual Defendants were disciplined for

                                       Page 76 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 77 of 93




      infractions” relevant to the plaintiff’s claims); Thomas v. Lawler, 2013
      WL 1307772, at *3 (M.D. Pa. Mar. 28, 2013) (limiting disciplinary
      discovery to “reprimand[s] for violating an inmate’s First Amendment
      religious rights”); Russell v. Richardson, 2018 WL 8950574, at *2
      (D.V.I. Feb. 16, 2018) (denying all discovery of “disciplinary history,
      prior complaints received, or other past conduct”) (emphasis in
      original).

      The proper scope of discovery is information relevant to Plaintiff’s
      claims or Defendants’ defenses. Fed. R. Civ. P. 26(c). Consistent with
      that scope, Plaintiff is entitled only to that information related to her
      claims, which is that one or more individual defendants caused Sayles’
      injuries by placing a violent inmate in his cell. Accordingly, this Court
      should deny Plaintiff’s motion to compel defendants to produce the
      entirety of the individual defendants’ personnel and disciplinary files.

(Doc. 118, pp. 7-9).

      In request for production #29, Plaintiff seeks the production of the entire

disciplinary file and performance evaluations of the following eleven Defendants:

      (1)    Lieutenant Brian Sudul;

      (2)    Correctional Officer Fuller;

      (3)    Corr. Counselor Todd Oliver;

      (4)    Corr. Counselor James Durkin;

      (5)   Lt. L. Gonzalez;

      (6)    SIA John Gintz;

      (7)    SIS Lt. Wladimir Vizcaino;

      (8)    SIS Lt. Anthony Pedone;

      (9)   Lt. Richard Hagemeyer;



                                       Page 77 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 78 of 93




       (10) C.O. Shawn Vinton; and

       (11) C.O. Cory McCauley.

       Defendants contend that this request, which includes no temporal limitations

or limitations in scope, is overbroad. They argue that the production of any

disciplinary record or performance review should be limited in time to “incidents of

discipline in the relatively recent past, such as in the five years preceding the incident

between Sayles and Wing,” and in scope to “sustained discipline that is topically-

relevant to Plaintiff’s theory of BOP staff ‘putting a violent inmate into another

inmate’s cell.’”

       Plaintiff suggests that in camera review may be necessary to resolve this

dispute.

       I agree with both Plaintiff and Defendants. I find that discovery of the

disciplinary records and employee reviews of the above-listed Defendants should be

limited to the period from January 1, 2009 to June 1, 2014, with one exception—any

employee discipline in the files of these eleven Defendants involving Wing or Sayles

should also be produced for in camera review (if they have not already been

produced to Plaintiff). I will also provide Defendants an opportunity to suggest

limitations in scope by submitting proposed redactions to me for in camera review.

If, after review, I find the redactions appropriate, the redacted copy will be provided

to Plaintiff.



                                         Page 78 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 79 of 93




             11.    Request for Production #34 (Email search terms list)

      The relevant request and response are reproduced below:

      34. Revised search terms list for emails will be sent by December 1st.

      Response: As of the date of this response, Plaintiff has not issued a
      revised list of search terms. Also outstanding for resolution between the
      parties is the proper temporal scope of that search, as well as a list of
      custodians.

(Doc. 103-2, p. 14).

      Plaintiff argues:

      Email communications to and/ or from BOP staff (including, but not
      limited to, supervisory and administrative staff) related to the incident
      described in the Amended Complaint and the claims asserted in the
      Amended Complaint.

(Doc. 98, p. 31).

      In response, Defendants argue that Plaintiff makes no argument. Specifically,

they contend:

      Plaintiff requests the BOP to produce unspecified “emails.” The
      Defendants have always agreed it appropriate that this case involve a
      search for and production of responsive email communications. The
      Defendants have offered, for example, to search and produce any
      emails containing either Wing or Sayles’ names, directed to or prepared
      by any of the individual Defendants, and sent during the two-week
      periods preceding and following the altercation between Wing and
      Sayles. Plaintiff seeks something extraordinarily different. Attached
      here as Exhibit C is the most recently list of search terms proposed by
      Plaintiff, sent more than a year ago on March 20, 2019 (“Proposed
      Terms”).

      The Proposed Terms suggests two separate searches – one limited to
      the SHU and the other not limited to the SHU. For the SHU-specific


                                      Page 79 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 80 of 93




      search, Plaintiff requests, for example, all emails with the word
      “punch,” “protect,” “force,” “warn,” or “separate.” The full list consists
      of 55 terms, and Plaintiff would have them searched disjunctively, so
      that any email containing any of the terms would be responsive.
      Plaintiff proposed a two year time span, but proposes no list of
      custodians, which would make the search institution wide.

      Counsel for Defendants immediately made clear that the request was
      overbroad, and ever since Plaintiff has committed to sending a revised
      search term list, most recently as part of their list of “Items” included
      at Exhibit 1 to the Motion. Item 34 of their latest discovery request (at
      Exhibit 1 to the Motion) says that Plaintiff would send a revised list by
      December 1, but that list never came. And while Plaintiff has
      technically moved to compel on this Item, her brief contains no
      argument. Motion at 27. The Defendants are amendable to an
      appropriately-limited email search and production, but Plaintiff has
      failed for over a year to provide a revised a list or to engage in an
      exchange on how to proceed.

(Doc. 110, pp. 23-24).

      In her Reply Brief, Plaintiff argues:

      After reviewing the parties’ efforts to reach an agreement on the
      parameters of a search for relevant email communications, today
      Plaintiff is sending defense counsel a revised and narrowed search term
      list, which will hopefully enable the parties to move forward on this
      discovery item.

(Doc. 117, p. 13).

      In their Sur-Reply, Defendants argue:

      Plaintiff represents in her Reply that “today Plaintiff is sending defense
      counsel a revised and narrowed search term list.” Dkt. No. 117 at 13.
      She never did so. Instead, she sent a letter outlining the substantive
      categories of emails she wants but provided no proposed search
      protocol for those documents. A copy of her letter is attached as Exhibit
      E. As defense counsel explained in response, attached as Exhibit F,
      Plaintiff’s tactic would shift the burden to Defendants to articulate the
      search terms on Plaintiff’s behalf. Such proposal not only flies in the

                                       Page 80 of 93
Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 81 of 93




  face of all norms of civil discovery (litigants need not author the
  discovery requests to which they would then respond), but it places the
  Defendants in the untenable position of having to assure Plaintiff that
  their search managed to collect all topically-relevant emails. Federal
  discovery procedure does not permit such an approach, which would
  also invite Plaintiff to make yet another spoliation allegation down the
  line.

  Regardless, Defendants have already proposed search terms. Indeed,
  Defendants have long suggested a search for all emails (1) containing
  either Wing or Sayles’ names, (2) directed to or prepared by any of the
  individual defendants, and (3) sent during the two-week periods
  preceding and following the altercation between Wing and Sayles.
  Plaintiff sent her most recent proposal more than a year ago – on March
  20, 2019 – which involved two separate searches and included the
  disjunctive application of 55 nonspecific terms (including punch,
  protect, force, warn, or separate) over a two-year period without
  custodial limitations. To demonstrate the absurdity of this request,
  Plaintiff’s search would return and require human review of an email
  sent by anyone on any day two years before the incident here if it
  contained the phrase “fruit punch” or “storm warning.” The Rules of
  Civil Procedure do not endorse such a broad request. In fact, they
  protect against it. See F.R.C.P. 26(b)(2)(B) (“A party need not provide
  discovery of electronically stored information from sources that the
  party identifies as not reasonably accessible because of undue burden
  or cost). Accordingly, Defendants promptly objected and proposed a
  practical alternative.

  Courts “expect counsel to ‘reach practical agreement’ without the court
  having to micro-manage e-discovery [of] ‘search terms, date ranges,
  key players and the like …. [T]he use of key words has been endorsed
  as a search method for reducing the need for human review of large
  volumes of ESI.’” Romero v. Allstate Ins. Co., 271 F.R.D. 96, 109 (E.D.
  Pa. 2010) (citations omitted) (ordering parties to confer and come to an
  agreement regarding ESI search terms in response to motion to
  compel); Pyle v. Selective Ins. Co. of Am., 2016 WL 5661749 (W.D.
  Pa. Sept. 30, 2016) (compelling propounding party (the plaintiff) to
  produce a reasonable list of search terms after finding his argument that
  the responding party (the defendant) should unilaterally develop terms



                                  Page 81 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 82 of 93




      to capture potentially relevant and responsive documents to be
      “incomprehensible” and “baseless”).

      Here, Plaintiff has failed to provide revised search terms in response to
      Defendants’ well-founded objection and has failed to “meet and
      confer” as required by Local Rule. Instead, she has come to the Court
      seeking its endorsement of her burden-shifting discovery paradigm,
      which is well beyond the bounds of federal discovery practice. To the
      extent this Court orders Defendants to produce emails, which
      Defendants have agreed to do, it should require Defendants to use the
      search terms last on the table: the ones they proposed long ago without
      receiving a counter proposal.

(Doc. 118, pp. 9-12) (internal footnote omitted).

      The parties seem to agree that a list of search terms, and some time limits are

in order. They do not apparently agree what the universe of emails to be searched

should be. However, at the time Plaintiff’s Motion to Compel was filed, it appears

that the parties were still working together to resolve this issue. Therefore I direct

the parties to continue working it out on their own. If the parties reach an impasse

on the issue of Email Search terms they are directed to contact my Courtroom

Deputy on or before the date specified in Section V of this opinion to schedule a

telephone conference.

      B. OTHER OUTSTANDING DISPUTES

      After making arguments related to Defendants’ responses to the November

26, 2019 discovery requests, Plaintiff identifies four “additional issues in dispute.” I

have addressed each of these issues below.




                                        Page 82 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 83 of 93




           1.       Additional Issue #1 (Joseph Wing’s 2014 FBI Interview)

      Plaintiff argues:

      On January 24, 2020, Defendants produced a document which refers to
      an interview of Joseph Wing (Plaintiff's attacker) on May 19, 2014,
      three days after the attack. [Ex.P-18] The document indicates that a
      recording was made of this interview, although no notes were taken and
      no report was made. The document further states that the recording is
      on a compact disc in an attachment labeled “FD-340.”

      This is the first reference to a recording of an interview of Joseph Wing
      in the discovery produced by Defendants so far. It is clearly relevant to
      this case and is encompassed in Plaintiff's discovery requests. [USA
      RPD # 2] Plaintiff asks the Court to order the Defendants to produce
      this recording.

(Doc. 98, p. 31).

      In their Brief in Opposition, Defendants report that they made additional

production since the filing of Plaintiff’s Motion, and that no issue remains on

Additional Issue 1. (Doc. 110, pp. 24-25).

      In her Reply Brief, Plaintiff agrees that the recording of the FBI interview of

Joseph Wing was produced in March 2020. (Doc. 117, p. 13 n. 5).

      Accordingly, I find that this issue has been resolved by the parties.

             2.     Additional Issue #2 (Custodial Manual)

      Plaintiff argues:

      A “custodial manual” is referred to in the Lieutenant Position
      Description as a source of “information as to operations and
      procedures.” [See Ex.P-16 at DEFENDANT002022] This manual falls
      squarely within many of Plaintiff's original discovery requests served
      on multiple Defendants on November 22, 2017, yet was never produced


                                      Page 83 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 84 of 93




      by Defendants, or even mentioned, throughout the extensive discovery
      proceedings in this case. BOP policies and procedures are at the heart
      of this case – both for the Bivens claims and the FTCA claims. As with
      the other manuals, Plaintiff is entitled to discovery of this manual in
      order to obtain information on how the custody staff at USP Canaan
      were to perform their duties. Plaintiff asks the Court to order the
      Defendants to produce this manual.

(Doc. 98, pp. 31-32).

      In response, Defendants argue that:

      As the Second Kerr Declaration explains, the Custodial Manual
      requested in “Additional Issue” 2 is the same thing as the Correctional
      Services Manual. Second Kerr Dec. ¶12a. As described in Section II.B.,
      above, that Manual should not be produced

(Doc. 110, p. 25 n. 9). The Second Kerr Declaration states, in relevant part that:

      a.     (2) There is no manual titled “Custodial Manual.” The Custodial
             Manual referenced in Lieutenant Position Description is the
             Correctional Services Manual requested in ITEM 26.

(Doc. 110-2, p. 17).

      In her Reply, Plaintiff argues “[i]n addition, Defendants have clarified that the

“Custodial Manual” is the same thing as the Correctional Services Manual, the

production of which remains in dispute. (Doc. 117, p. 13 n. 5).

      This issue will be addressed in Section IV. A. 8 because it is duplicative of

Request for Production number 26.

             3.   Additional Issue #3 (Sayles administrative remedy documents)

      Plaintiff argues:

      Defendants have produced no administrative remedy documents,
      including appeals from Mr. Sayles' DHO proceedings. These

                                       Page 84 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 85 of 93




      documents are encompassed by Plaintiff's discovery requests. Plaintiff
      asks the Court to order the Defendants to provide the Bates labels for
      these DHO appeal documents if they were produced, so that they can
      be located in the production. If these documents were not produced,
      Plaintiff asks the Court to order the Defendants to produce them and, if
      they cannot be located, to provide detailed information about the search
      for them.

(Doc. 98, p. 32).

      In their Brief in Opposition, Defendants report that they made additional

production since the filing of Plaintiff’s Motion, and that no issue remains on

Additional Issue 3. (Doc. 110, pp. 24-25). In support of their position, Defendants

submitted a declaration, which states in relevant part that:

      b.     (3) Donshay Sayles’ DHO appeal (BP-10) re: incident report
             dated April 23, 2014.

             i.     Supplemental Production. The Administrative Remedy
                    Generalized Retrieval pertaining to Sayles’ refusing to
                    obey an order to leave SHU, Administrative Remedy ID
                    Number 780650-R1, on April 23, 2014, is produced. The
                    DHO appeal was rejected as untimely by the Northeast
                    Regional Office. Thus, there is no corresponding
                    Administrative Remedy File created which (if the remedy
                    were accepted) would contain the actual BP-10 appeal and
                    substantive agency response.

(Doc. 110-2, pp. 17-18).

      In her Reply Brief, Plaintiff argues:

      This request seeks Mr. Sayles’ appeal from the DHO’s guilty finding
      for the incident reports issued to him for refusing to enter general
      population. After Plaintiff moved to compel, Defendants produced a
      computer printout that indicates that this appeal, consisting of four
      pages, was received by the Northeast Regional Office of the BOP and


                                       Page 85 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 86 of 93




      rejected as “untimely” on May 20, 2014. [Ex. P-22 at 2,
      DEFENDANT224077, attached hereto] Plaintiff seeks the actual
      document submitted by Mr. Sayles, which is critical in this case because
      it contains his complaints about BOP staff members' treatment of him
      after he refused to enter the compound. According to Mr. Sayles' letter
      to Janice Shorter dated May 7, 2014, he sent this appeal to the Northeast
      Regional Office on or about that same date. In this letter, Mr. Sayles
      states “I just sent out my appeal on the incident reports I told you I
      received. I don't know what they going to do about them though. I'm
      just trying my hand. I know that what they did was all set up by that
      Lieutenant Dude Sudul. I knew he was going to find a way to mess over
      me.” [Ex. P-23, attached hereto] Plaintiff needs information about when
      and how this appeal was processed and sent to the NERO, including
      which staff members were involved. Plaintiff also needs the actual
      document. Plaintiff proposes that this issue be addressed at the hearing
      on the motion to compel.

(Doc. 117, pp. 16-17).

      In their Sur-Reply, Defendants argue:

      Regarding Additional Item 3, see DKt. No. 98 at 28, in which Plaintiff
      requested Mr. Sayles’ DHO appeal for an incident on April 23, 2014,
      Defendants made a supplemental production from the Administrative
      Remedy Generalized Retrieval. See Second Declaration of Jonathan
      Kerr, Dkt. No. 110-2, at ¶ 12b. Mr. Kerr explains that, because “[t]he
      DHO appeal was rejected as untimely by the Northeast Regional Office
      . . . there is no corresponding Administrative Remedy File created
      which (if the remedy were accepted) would contain the actual BP-10
      appeal and substantive agency response.” Id. In her Reply, Plaintiff
      reasserts that she wants the actual form submitted by Mr. Sayles.
      However, the BOP did not create – and was not required to create – a
      file with the appeal because it was rejected. Id; see also Third
      Declaration of Jonathan Kerr, ¶ 6a (“Because the remedy submission
      was not accepted, the actual documents submitted by Sayles are not
      retained and there is no government file. Upon rejection, the documents
      submitted are returned to the inmate”) (emphasis in original). Thus,
      again, Plaintiff seeks the Court to order production of documents that
      do not exist.



                                      Page 86 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 87 of 93




(Doc. 118, pp. 16-17) (emphasis in original).

      While the Plaintiff has identified what documents she seeks, and why she

wants them, Defendants allege that these documents were not required to be

maintained and to the extent that they once existed they would have been returned

to Mr. Sayles. If the documents don’t exist, they can’t be produced. The request for

production of Mr. Sayles administrative remedy documents regarding his transfer

from the SHU to general population is denied.

            4.   Additional Issue #4 (Sayles’ Request Slips)

      Plaintiff argues:

      Defendants have not produced request slips from Mr. Sayles time at
      Canaan or from his incarceration at any other BOP institution. Request
      slips are required to be maintained in the inmate's Central File. There is
      evidence that indicates that Mr. Sayles did submit request slips to staff,
      as one of the documents produced by Defendants is a response to such
      a request submitted on April 22, 2014. [Ex.P-19] Plaintiff needs these
      documents, because they provide information about Mr. Sayles'
      interactions with BOP employees. Plaintiff initially requested these
      documents in November 2017. Plaintiff asks the Court to order the
      Defendants to provide the Bates numbers for these documents if they
      were produced, so that they can be located in the production. If these
      request slips have not been produced, Plaintiff asks the Court to order
      the Defendants to conduct a search for these documents and produce
      them if they are located and, if they are not located, to provide detailed
      information about the search.

(Doc. 98, pp. 32-33).

      In their Brief in Opposition, Defendants report that they made additional

production since the filing of Plaintiff’s Motion, and that no issue remains on



                                       Page 87 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 88 of 93




Additional Issue 4. (Doc. 110, pp. 24-25). In support of their position, Defendants

submitted a declaration, which states in relevant part that:

      c.     (4) Donshay Sayles’ request slips:

             i.     Produced. Request for informal resolution (BP-8’s)
                    submitted to the counselor occasionally are stored in the
                    Central File, despite the fact BOP Program Statement
                    5800.17, Inmate Central File, Privacy Folder, and Parole
                    Mini-Files, states “No Administrative Remedy Responses
                    should be maintained in the Inmate Central File.” Informal
                    resolution forms aren’t required to be kept in the central
                    file or elsewhere. If they are retained to serve some
                    purpose or probative value they are stored in Section 6 of
                    the Central File. I reviewed Mr. Sayles’ Central File and
                    located one inmate request to staff response pertaining to
                    recommended Residential Reentry Center Placement,
                    which is located at DEFENDANT 001750.

(Doc. 110-2, p. 18).

      In her Reply Brief, Plaintiff argues:

      Defendants respond that there are no BP-8 forms in the file. However,
      BP-8 forms appear to be different than “Inmate Request to Staff Forms”
      which are labeled “BP-AO148” in the upper left corner. [See Ex. P-24,
      attached hereto]. In light of the possible confusion over the term
      “request slips” and given that no informal requests of any type have
      been produced for Mr. Sayles' nearly 15 years of incarceration, Plaintiff
      asks Defendants to confirm that there are no responsive documents
      which fit into this category.

(Doc. 117, pp. 14-15).

      In their Sur-Reply, Defendants clarify:

      Finally, regarding Additional Item 4, see Dkt. No. 98 at 28, Plaintiff
      clarifies she wants the “BP-AO148 Forms”, rather than the “BP-8
      Forms.” See Dkt. No. 117 at 14-15. These are the same. As Jonathan
      Kerr explains, however, “Staff forms, Requests for Informal

                                       Page 88 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 89 of 93




      Resolution, Cop-Outs, BP-8’s, and BP-148 are synonymous, used
      interchangeably and when received are processed and stored in the
      same manner.” Third Kerr Decl. ¶ 6b. Thus, there are no additional
      documents responsive to this request that can be produced.

(Doc. 118, p. 17).

      It appears from these exchanges that the parties have resolved this issue and

that no additional documents responsive to this request can be produced. Therefore,

I find that Additional Issue #4 has been resolved by the parties.

      C. PENDING MOTION FOR SUMMARY JUDGMENT

      On February 24, 2020, the same day Plaintiff filed her Motion to Compel,

Defendants Durkin, Fuller, Gintz, Gonzalez, Hagemeyer, McCauley, Oliver,

Pedone, Sudul, Vinton, and Vizcaino (collectively “Moving Defendants”) filed a

Motion for Summary Judgment. (Doc. 95). On February 26, 2020, Moving

Defendants filed a Brief in Support and Statement of Facts. (Docs. 99, 100). The

Motion for Summary Judgment raises only one legal issue—the statute of

limitations.

      On March 19, 2020, Plaintiff filed a Brief in Opposition (Doc. 108) and

Responsive Statement of Facts (Doc. 108-1).

      On March 31, 2020, Moving Defendants filed a Reply. (Doc. 111).

      On May 8, 2020, I issued a Report & Recommendation that addresses the

pending Motion for Summary Judgment. (Doc. 119). Objections to that Report &

Recommendation have been filed. (Docs. 120, 121, 122).


                                       Page 89 of 93
    Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 90 of 93




       On May 8, 2020, United States District Judge Malachy E. Mannion issued an

order, in which he noted that a hearing about the Motion to Compel had been

scheduled and canceled, and recommitted the case to me to resolve the discovery

disputes presented in the Motion to Compel. (Doc. 123). Judge Mannion also

instructed me to determine whether the resolution of the discovery disputes has any

impact on the pending Motion for Summary Judgment. Id.

       Having thoroughly reviewed the discovery disputes presented in Plaintiff’s

Motion to Compel, I advise the Court that these disputes have no impact on the

statute of limitations issue raised in the pending Motion for Summary Judgment

(Doc. 95). No revisions to that Report are required to accommodate the findings

made on this pending Motion to Compel.

       CONCLUSION

       Accordingly, Plaintiff’s Motion to Compel will be Granted in Part and Denied

in Part.

       I find that the following discovery disputes were resolved by the parties

while Plaintiff’s Motion was pending:

       (a)   Request for Production #1 (Green Monster Logbook) [See pp. 15-17]:

       (b)   Request for Production #3 (Sayles’ Form 292s) [See pp. 19-22];

       (c)   Request for Production #9 (May 14, 2014 Daily Logs) [See pp. 26-28];




                                      Page 90 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 91 of 93




      (d)   Request for Production #11 (Wing’s “Sensitive Report” Information)

            [See pp. 28-30];

      (e)   Additional Request #1 (Wing’s FBI Interview) [See pp. 82-83]; and,

      (f)   Additional Request #4 (Sayles’ Request Slips) [See pp. 87-89].

      The following requests for production are DENIED for the reasons stated

in this Opinion:

      (a)   Request for Production #2 (Wing’s Form 292s) [See pp. 17-19];

      (b)   Request for Production #6 (Rounds Check Sheets) and request for

            spoilation hearing [See pp. 22-26];

      (c)   Request for Production #20 (Lieutenants’ Meetings Course List) [See

            pp. 30-33]; and,

      (d)   Additional Request #3 (Sayles’ Administrative Remedy Requests) [See

            pp. 84-87].

      The following requests for production are GRANTED as follows:

      (a)   Request for Production #26 and Additional Request #2 (Portions of
            Three Custodial Manuals). Copies of the requested sections of the
            manuals should be turned over with appropriate designations under the
            stipulated confidentiality order. However IF Defendants object to the
            production of specific passages from these chapters such that they
            would need to be redacted despite the protections already in place, they
            may submit a copy of that chapter to the Court, along with a detailed
            explanation of their basis for withholding or redaction of each specific
            paragraph at issue for in camera review. Two documents, one with
            and one without redactions, must be sent to my Courtroom Deputy via
            email to Christine_Williamson@pamd.uscourts.gov on or before April
            15, 2021. The subject line of that email should be “Shorter v. Samuels,

                                     Page 91 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 92 of 93




           3:16-CV-1973, documents for in camera review.” [See pp. 33-48, 83-
           84].

     The following requests for discovery require further action by the parties

before they can be resolved by the Court:

     (a)   Plaintiff should address Requests for Production #22, 27, 28 (Inmate
           Violence Reports) individually in a new, separately filed Motion to
           Compel. This new Motion to Compel (along with the Supporting Brief
           and any exhibits) is due on or before April 15, 2021 [See pp. 48-70];

     (b)   With respect to Request for Production #29 (Defendants’ Personnel
           Files, specifically disciplinary history and performance evaluations),
           Defendants will either turn over the requested files or submit one full
           unredacted copy, and one proposed redacted copy, of the disciplinary
           files and employee performance reviews for the eleven Defendants
           listed in Section IV.A.10 of this Opinion for the period between January
           1, 2009 and June 1, 2014 on or before April 15, 2021. These files must
           include both substantiated and unsubstantiated allegations.

           Defendants will submit one full unredacted copy and one proposed
           redacted copy, of any entry of any disciplinary matter that involves one
           of the eleven Defendants listed in Section IV.A.10 and either Wing or
           Sayles on or before April 15, 2021. If there are none outside of the time
           period specified above, then Defendants should indicate there are none.

           The unredacted and redacted copies of the disciplinary files and
           employee performance reviews should be submitted via email to
           Christine_Williamson@pamd.uscourts.gov. The subject line of that
           email should be “Shorter v. Samuels, 3:16-CV-1973, documents for in
           camera review.” [See pp. 70-78]; and,

     (3)   At the time briefing concluded on this Motion, the parties were still
           engaging in informal discussions to resolve Request for Production #34
           (Email Search Terms). The parties are encouraged to continue those
           discussions. If the parties reach an impasse on the issue of Email Search
           terms or the universe to be searched they are directed to contact my
           Courtroom Deputy on or before April 15, 2021 to schedule a telephone
           conference. [See pp. 79-82].


                                     Page 92 of 93
   Case 3:16-cv-01973-MEM-WIA Document 124 Filed 03/17/21 Page 93 of 93




     An Appropriate order will follow.

Date: March 17, 2021                     BY THE COURT

                                         s/William I. Arbuckle
                                         William I. Arbuckle
                                         U.S. Magistrate Judge




                                   Page 93 of 93
